Exhibit 10.2

 

$425,000,000

 

Key Energy Services, Inc.

 

8.375% Senior Notes due 2014

 

PURCHASE AGREEMENT

 

November 14, 2007

 

LEHMAN BROTHERS INC.
BANC OF AMERICA SECURITIES LLC
MORGAN STANLEY & CO. INCORPORATED
As Representatives of the several
   Initial Purchasers named in Schedule I attached hereto,
c/o Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019

 

Ladies and Gentlemen:

 

Key Energy Services, Inc., a Maryland corporation (the “Company”), proposes,
upon the terms and conditions set forth in this agreement (this “Agreement”), to
issue and sell to you, as the initial purchasers (the “Initial Purchasers”),
$425,000,000 in aggregate principal amount of its 8.375% Senior Notes due 2014
(the “Notes”). The Notes (i) will have terms and provisions that are summarized
in the Offering Memorandum (as defined below) and (ii) are to be issued pursuant
to an Indenture (the “Indenture”) to be entered into among the Company, the
Guarantors (as defined below) and The Bank of New York Trust Company, N.A., as
trustee (the “Trustee”). The Company’s obligations under the Notes, including
the due and punctual payment of interest on the Notes, will be unconditionally
guaranteed (the “Guarantees”) by the guarantors listed in Schedule II hereto
(collectively, the “Guarantors”). As used herein, the term “Notes” shall include
the Guarantees, unless the context otherwise requires. This constitutes the
agreement concerning the purchase of the Notes from the Company by the Initial
Purchasers.

 


1.                                       PURCHASE AND RESALE OF THE NOTES. THE
NOTES AND GUARANTEES WILL BE OFFERED AND SOLD TO THE INITIAL PURCHASERS WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), IN RELIANCE ON AN EXEMPTION PURSUANT TO SECTION 4(2) UNDER THE SECURITIES
ACT. THE COMPANY AND THE GUARANTORS HAVE PREPARED (I) A PRELIMINARY OFFERING
MEMORANDUM, DATED NOVEMBER 5, 2007 (THE “PRELIMINARY OFFERING MEMORANDUM”), (II)
A PRICING TERM SHEET SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS SCHEDULE III
(THE “PRICING TERM SHEET”) SETTING FORTH THE TERMS OF THE NOTES OMITTED FROM THE
PRELIMINARY OFFERING MEMORANDUM AND (III) AN OFFERING MEMORANDUM, DATED
NOVEMBER 14, 2007 (THE “OFFERING MEMORANDUM”), SETTING FORTH INFORMATION
REGARDING THE COMPANY, THE GUARANTORS, THE NOTES, THE EXCHANGE NOTES (AS DEFINED
BELOW), THE GUARANTEES AND THE EXCHANGE GUARANTEES (AS DEFINED BELOW). THE
PRELIMINARY OFFERING MEMORANDUM, AS SUPPLEMENTED AND AMENDED AS OF THE
APPLICABLE TIME (AS DEFINED

 

--------------------------------------------------------------------------------


 


BELOW), TOGETHER WITH THE PRICING TERM SHEET AND ANY OF THE DOCUMENTS LISTED ON
SCHEDULE IV HERETO ARE COLLECTIVELY REFERRED TO AS THE “PRICING DISCLOSURE
PACKAGE.” THE COMPANY AND THE GUARANTORS HEREBY CONFIRM THAT THEY HAVE
AUTHORIZED THE USE OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM
IN CONNECTION WITH THE OFFERING AND RESALE OF THE NOTES BY THE INITIAL
PURCHASERS TO ELIGIBLE PERSONS (AS DEFINED BELOW). “APPLICABLE TIME” MEANS 4:33
P.M. (NEW YORK CITY TIME) ON THE DATE OF THIS AGREEMENT.


 

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K and all subsequent documents
deemed “filed” with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a) or 15(d) of the United States Securities
Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to the date
of the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, as the case may be. Any reference to the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include any documents deemed “filed” with the Commission pursuant to
Section 13(a) or 15(d) of the Exchange Act after the date of the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, and prior to such specified date. All documents filed under the
Exchange Act and so deemed to be included in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, as the
case may be, or any amendment or supplement thereto are hereinafter called the
“Exchange Act Reports.”  The Exchange Act Reports, when they were or are filed
with the Commission, conformed or will conform in all material respects to the
applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder.

 

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Notes (and all securities issued in exchange therefor or
in substitution thereof) shall bear the legend set forth under “Notice to
Investors” in the Offering Memorandum (along with such other legends as the
Initial Purchasers and their counsel deem necessary).

 

You have advised the Company that you will make offers (the “Exempt Resales”) of
the Notes purchased by you hereunder on the terms set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely (i) to persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”)
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S. Those persons specified in clauses (i) and (ii) are referred to herein as the
(“Eligible Purchasers”). You will offer the Notes to Eligible Purchasers
initially at a price equal to 100.0% of the principal amount thereof. Such price
may be changed at any time without notice.

 

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement attached
hereto as Exhibit A (the “Registration Rights Agreement”) among the Company, the
Guarantors and the Initial Purchasers to be dated November 29, 2007 (the
“Closing Date”), for so long as such Notes constitute “Transfer

 

2

--------------------------------------------------------------------------------


 

Restricted Securities” (as defined in the Registration Rights Agreement).
Pursuant to the Registration Rights Agreement, the Company and the Guarantors
will agree to file with the Commission, under the circumstances set forth
therein, a registration statement under the Securities Act (the “Exchange Offer
Registration Statement”) relating to the Company’s 8.375% Senior Notes due 2014
(the “Exchange Notes”) and the Guarantors’ Exchange Guarantees (the “Exchange
Guarantees”) to be offered in exchange for the Notes and the Guarantees. Such
portion of the offering is referred to as the “Exchange Offer.”

 


2.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY AND THE GUARANTORS. THE COMPANY AND EACH OF THE GUARANTORS, JOINTLY AND
SEVERALLY, REPRESENT AND WARRANT AS FOLLOWS:


 


(A)                                  WHEN THE NOTES AND GUARANTEES ARE ISSUED
AND DELIVERED PURSUANT TO THIS AGREEMENT, SUCH NOTES AND GUARANTEES WILL NOT BE
OF THE SAME CLASS OF SECURITIES (WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT) AS THE SECURITIES OF THE COMPANY OR THE GUARANTORS THAT ARE
LISTED ON A UNITED STATES NATIONAL SECURITIES EXCHANGE REGISTERED UNDER SECTION
6 OF THE EXCHANGE ACT OR THAT ARE QUOTED IN A UNITED STATES AUTOMATED
INTER-DEALER QUOTATION SYSTEM.


 


(B)                                 NEITHER THE COMPANY NOR ANY SUBSIDIARY IS,
AND AFTER GIVING EFFECT TO THE OFFER AND SALE OF THE NOTES AND THE APPLICATION
OF THE PROCEEDS THEREFROM AS DESCRIBED UNDER “USE OF PROCEEDS” IN EACH OF THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM WILL BE, AN “INVESTMENT
COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY” WITHIN THE MEANING
OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, AND THE RULES AND REGULATIONS
OF THE COMMISSION THEREUNDER.


 


(C)                                  ASSUMING THAT YOUR REPRESENTATIONS AND
WARRANTIES IN SECTION 3 ARE TRUE, THE PURCHASE AND RESALE OF THE NOTES PURSUANT
HERETO (INCLUDING PURSUANT TO THE EXEMPT RESALES) IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. NO FORM OF GENERAL SOLICITATION
OR GENERAL ADVERTISING WITHIN THE MEANING OF REGULATION D OF THE SECURITIES ACT
(INCLUDING, BUT NOT LIMITED TO, ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER
COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIUM OR
BROADCAST OVER TELEVISION OR RADIO, OR ANY SEMINAR OR MEETING WHOSE ATTENDEES
HAVE BEEN INVITED BY ANY GENERAL SOLICITATION OR GENERAL ADVERTISING) WAS USED
BY THE COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE REPRESENTATIVES (OTHER
THAN YOU AND THE OTHER INITIAL PURCHASERS, AS TO WHOM THE COMPANY AND THE
GUARANTORS MAKE NO REPRESENTATION) IN CONNECTION WITH THE OFFER AND SALE OF THE
NOTES.


 


(D)                                 NO FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING WAS USED BY THE COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES (OTHER THAN YOU AND THE OTHER INITIAL PURCHASERS, AS TO WHOM THE
COMPANY AND THE GUARANTORS MAKE NO REPRESENTATION) WITH RESPECT TO NOTES SOLD
OUTSIDE THE UNITED STATES TO NON-U.S. PERSONS, BY MEANS OF ANY DIRECTED SELLING
EFFORTS WITHIN THE MEANING OF RULE 902 UNDER THE SECURITIES ACT, AND THE
COMPANY, ANY AFFILIATE OF THE COMPANY AND ANY PERSON ACTING ON ITS OR THEIR
BEHALF (OTHER THAN YOU AND THE OTHER INITIAL PURCHASERS, AS TO WHOM THE COMPANY
AND THE GUARANTORS MAKE NO REPRESENTATION) HAS COMPLIED WITH THE “OFFERING
RESTRICTIONS” REQUIRED BY RULES 902, 903 AND 904 UNDER THE SECURITIES ACT.

 

3

--------------------------------------------------------------------------------


 


(E)                                  EACH OF THE PRELIMINARY OFFERING
MEMORANDUM, THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, EACH AS
OF ITS RESPECTIVE DATE, CONTAINS ALL THE INFORMATION SPECIFIED IN, AND MEETING
THE REQUIREMENTS OF, RULE 144A(D)(4) UNDER THE SECURITIES ACT IN ALL MATERIAL
RESPECTS.


 


(F)                                    THE PRELIMINARY OFFERING MEMORANDUM, THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM HAVE BEEN PREPARED BY THE
COMPANY AND THE GUARANTORS FOR USE BY THE INITIAL PURCHASERS IN CONNECTION WITH
THE EXEMPT RESALES. NO ORDER OR DECREE PREVENTING THE USE OF THE PRELIMINARY
OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM,
OR ANY ORDER ASSERTING THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE
SUBJECT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, HAS BEEN ISSUED
BY THE COMMISSION, AND NO PROCEEDING FOR THAT PURPOSE HAS COMMENCED OR IS
PENDING OR, TO THE KNOWLEDGE OF THE COMPANY OR ANY OF THE GUARANTORS, IS
CONTEMPLATED.


 


(G)                                 THE PRICING DISCLOSURE PACKAGE DID NOT, AS
OF THE APPLICABLE TIME, AND WILL NOT, AS OF THE CLOSING DATE, CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT NO REPRESENTATION OR
WARRANTY IS MADE AS TO INFORMATION CONTAINED IN OR OMITTED FROM THE PRICING
DISCLOSURE PACKAGE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY THROUGH THE REPRESENTATIVES BY OR ON BEHALF OF ANY
INITIAL PURCHASER SPECIFICALLY FOR INCLUSION THEREIN, WHICH INFORMATION IS
SPECIFIED IN SECTION 8(E).


 


(H)                                 THE OFFERING MEMORANDUM WILL NOT, AS OF ITS
DATE AND AS OF THE CLOSING DATE, CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING; PROVIDED THAT NO REPRESENTATION OR WARRANTY IS MADE AS TO
INFORMATION CONTAINED IN OR OMITTED FROM THE OFFERING MEMORANDUM IN RELIANCE
UPON AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY THROUGH
THE REPRESENTATIVES BY OR ON BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY FOR
INCLUSION THEREIN, WHICH INFORMATION IS SPECIFIED IN SECTION 8(E).


 


(I)                                     THE COMPANY HAS NOT MADE ANY OFFER TO
SELL OR SOLICITATION OF AN OFFER TO BUY THE NOTES THAT WOULD CONSTITUTE A “FREE
WRITING PROSPECTUS” (IF THE OFFERING OF THE NOTES WAS MADE PURSUANT TO A
REGISTERED OFFERING UNDER THE SECURITIES ACT), AS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT (A “FREE WRITING OFFERING DOCUMENT”), WITHOUT THE PRIOR CONSENT
OF THE REPRESENTATIVES; ANY SUCH FREE WRITING OFFERING DOCUMENT THE USE OF WHICH
HAS BEEN PREVIOUSLY CONSENTED TO BY THE INITIAL PURCHASERS IS SET FORTH
SUBSTANTIALLY IN FORM AND SUBSTANCE AS ATTACHED HERETO ON SCHEDULE IV.


 


(J)                                     THE EXCHANGE ACT REPORTS DID NOT, WHEN
FILED WITH THE COMMISSION, CONTAIN AN UNTRUE STATEMENT OF MATERIAL FACT OR OMIT
TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(K)                                  THE STATISTICAL AND MARKET-RELATED DATA
INCLUDED UNDER THE CAPTIONS “SUMMARY,” “MANAGEMENT’S DISCUSSION AND ANALYSIS OF
FINANCIAL CONDITION AND RESULTS OF

 

4

--------------------------------------------------------------------------------


 


OPERATIONS” AND “BUSINESS” INCLUDED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM ARE BASED ON OR DERIVED FROM SOURCES THAT THE COMPANY
BELIEVES TO BE RELIABLE AND ACCURATE IN ALL MATERIAL RESPECTS.


 


(L)                                     EACH OF THE COMPANY, THE GUARANTORS AND
THEIR RESPECTIVE SUBSIDIARIES HAS BEEN DULY ORGANIZED AND IS VALIDLY EXISTING
AND IN GOOD STANDING AS A CORPORATION OR OTHER BUSINESS ENTITY UNDER THE LAWS OF
ITS JURISDICTION OF ORGANIZATION AND IS DULY QUALIFIED TO DO BUSINESS AND IN
GOOD STANDING AS A FOREIGN CORPORATION OR OTHER BUSINESS ENTITY IN EACH
JURISDICTION IN WHICH ITS OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF ITS
BUSINESSES REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO
QUALIFIED OR IN GOOD STANDING WOULD NOT, IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR
OTHERWISE), RESULTS OF OPERATIONS, STOCKHOLDERS’ EQUITY, PROPERTIES, BUSINESS OR
PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR A MATERIAL
ADVERSE EFFECT ON THE PERFORMANCE BY THE COMPANY AND THE GUARANTORS OF THE
PERFORMANCE OF THIS AGREEMENT, THE INDENTURE OR THE NOTES OR THE CONSUMMATION OF
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (A “MATERIAL ADVERSE
EFFECT”); EACH OF THE COMPANY, THE GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES
HAS ALL POWER AND AUTHORITY NECESSARY TO OWN OR HOLD ITS PROPERTIES AND TO
CONDUCT THE BUSINESSES IN WHICH IT IS ENGAGED IN ALL MATERIAL RESPECTS. THE
COMPANY DOES NOT OWN OR CONTROL, DIRECTLY OR INDIRECTLY, ANY CORPORATION,
ASSOCIATION OR OTHER ENTITY OTHER THAN THE SUBSIDIARIES LISTED IN THE COMPANY’S
ANNUAL REPORT ON FORM 10-K FOR THE MOST RECENT FISCAL YEAR AND/OR SCHEDULE V
HERETO. NONE OF THE SUBSIDIARIES OF THE COMPANY (OTHER THAN KEY ENERGY SERVICES,
LLC, A TEXAS LIMITED LIABILITY COMPANY, KEY ENERGY PRESSURE PUMPING SERVICES,
LLC, A TEXAS LIMITED LIABILITY COMPANY, AND KEY ENERGY SHARED SERVICES, LLC, A
DELAWARE LIMITED LIABILITY COMPANY (COLLECTIVELY, THE “SIGNIFICANT
SUBSIDIARIES”)) IS A “SIGNIFICANT SUBSIDIARY” (AS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT).


 


(M)                               THE COMPANY HAS AN AUTHORIZED CAPITALIZATION
AS SET FORTH IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM, AND ALL OF THE ISSUED SHARES OF CAPITAL STOCK OF THE COMPANY HAVE
BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE;
AND ALL OF THE ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OR OTHER EQUITY
INTERESTS OF EACH SUBSIDIARY OF THE COMPANY HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND (EXCEPT FOR DIRECTORS’
QUALIFYING SHARES FOR FOREIGN SUBSIDIARIES, IF ANY, AND EXCEPT AS SET FORTH IN
EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM) ARE OWNED
DIRECTLY OR INDIRECTLY BY THE COMPANY, FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES, EQUITIES OR CLAIMS, EXCEPT FOR SUCH LIENS, ENCUMBRANCES, EQUITIES
OR CLAIMS AS WOULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(N)                                 EACH OF THE COMPANY AND THE GUARANTORS HAS
ALL REQUISITE CORPORATE OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY, AS
APPLICABLE, TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE INDENTURE.
THE INDENTURE HAS BEEN DULY AND VALIDLY AUTHORIZED BY THE COMPANY AND THE
GUARANTORS, AND UPON ITS EXECUTION AND DELIVERY AND, ASSUMING DUE AUTHORIZATION,
EXECUTION AND DELIVERY BY THE TRUSTEE, WILL CONSTITUTE THE VALID AND BINDING
AGREEMENT OF THE COMPANY AND THE GUARANTORS, ENFORCEABLE AGAINST THE COMPANY AND
THE GUARANTORS IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY
BE LIMITED BY BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION,
MORATORIUM, AND OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY,
BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW), BY PUBLIC POLICY,

 

5

--------------------------------------------------------------------------------


 


BY APPLICABLE LAW RELATING TO INDEMNIFICATION AND CONTRIBUTION AND BY AN IMPLIED
COVENANT OF GOOD FAITH AND FAIR DEALING; NO QUALIFICATION OF THE INDENTURE UNDER
THE TRUST INDENTURE ACT OF 1939, AS AMENDED (THE “1939 ACT”), IS REQUIRED IN
CONNECTION WITH THE OFFER AND SALE OF THE NOTES CONTEMPLATED HEREBY OR IN
CONNECTION WITH THE EXEMPT RESALES. THE INDENTURE WILL CONFORM IN ALL MATERIAL
RESPECTS TO THE DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM.


 


(O)                                 THE COMPANY HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO EXECUTE, ISSUE, SELL AND PERFORM ITS OBLIGATIONS UNDER
THE NOTES. THE NOTES HAVE BEEN DULY AUTHORIZED BY THE COMPANY AND, WHEN DULY
EXECUTED BY THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE INDENTURE, ASSUMING
DUE AUTHENTICATION OF THE NOTES BY THE TRUSTEE, UPON DELIVERY TO THE INITIAL
PURCHASERS AGAINST PAYMENT THEREFOR IN ACCORDANCE WITH THE TERMS HEREOF, WILL BE
VALIDLY ISSUED AND DELIVERED AND WILL CONSTITUTE VALID AND BINDING OBLIGATIONS
OF THE COMPANY ENTITLED TO THE BENEFITS OF THE INDENTURE, ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION,
MORATORIUM, AND OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY,
BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS
CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW), BY PUBLIC POLICY, BY APPLICABLE
LAW RELATING TO INDEMNIFICATION AND CONTRIBUTION AND BY AN IMPLIED COVENANT OF
GOOD FAITH AND FAIR DEALING. THE NOTES WILL CONFORM IN ALL MATERIAL RESPECTS TO
THE DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM.


 


(P)                                 THE COMPANY HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO EXECUTE, ISSUE AND PERFORM ITS OBLIGATIONS UNDER THE
EXCHANGE NOTES. THE EXCHANGE NOTES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE
COMPANY AND IF AND WHEN ISSUED AND AUTHENTICATED IN ACCORDANCE WITH THE TERMS OF
THE INDENTURE AND DELIVERED IN ACCORDANCE WITH THE EXCHANGE OFFER PROVIDED FOR
IN THE REGISTRATION RIGHTS AGREEMENT, WILL BE VALIDLY ISSUED AND DELIVERED AND
WILL CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE COMPANY ENTITLED TO THE
BENEFITS OF THE INDENTURE, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION, MORATORIUM, AND OTHER LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY, BY GENERAL EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW), BY PUBLIC POLICY, BY APPLICABLE LAW RELATING TO
INDEMNIFICATION AND CONTRIBUTION AND BY AN IMPLIED COVENANT OF GOOD FAITH AND
FAIR DEALING.


 


(Q)                                 EACH GUARANTOR HAS ALL REQUISITE CORPORATE
OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY, AS APPLICABLE, TO ISSUE AND
PERFORM ITS OBLIGATIONS UNDER THE GUARANTEES. THE GUARANTEES HAVE BEEN DULY AND
VALIDLY AUTHORIZED BY THE GUARANTORS AND WHEN THE INDENTURE IS DULY EXECUTED AND
DELIVERED BY THE GUARANTORS IN ACCORDANCE WITH ITS TERMS AND UPON THE DUE
EXECUTION, AUTHENTICATION AND DELIVERY OF THE NOTES IN ACCORDANCE WITH THE
INDENTURE AND THE ISSUANCE OF THE NOTES IN THE SALE TO THE INITIAL PURCHASERS
CONTEMPLATED BY THIS AGREEMENT, WILL CONSTITUTE VALID AND BINDING OBLIGATIONS OF
THE GUARANTORS, ENFORCEABLE AGAINST THE GUARANTORS IN ACCORDANCE WITH THEIR
TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, FRAUDULENT
CONVEYANCE, INSOLVENCY, REORGANIZATION, MORATORIUM, AND OTHER LAWS RELATING TO
OR AFFECTING CREDITORS’ RIGHTS GENERALLY, BY GENERAL EQUITABLE PRINCIPLES
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW), BY PUBLIC POLICY, BY APPLICABLE LAW RELATING TO
INDEMNIFICATION AND CONTRIBUTION AND BY AN IMPLIED COVENANT OF GOOD FAITH AND

 

6

--------------------------------------------------------------------------------


 


FAIR DEALING. THE GUARANTEES WILL CONFORM IN ALL MATERIAL RESPECTS TO THE
DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM.


 


(R)                                    EACH GUARANTOR HAS ALL REQUISITE
CORPORATE OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY, AS APPLICABLE, TO
ISSUE AND PERFORM ITS OBLIGATIONS UNDER THE EXCHANGE GUARANTEES. THE EXCHANGE
GUARANTEES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE GUARANTORS AND IF AND
WHEN EXECUTED AND DELIVERED BY THE GUARANTORS IN ACCORDANCE WITH THE TERMS OF
THE INDENTURE AND UPON THE DUE EXECUTION AND AUTHENTICATION OF THE EXCHANGE
NOTES IN ACCORDANCE WITH THE INDENTURE AND THE ISSUANCE AND DELIVERY OF THE
EXCHANGE NOTES IN THE EXCHANGE OFFER CONTEMPLATED BY THE REGISTRATION RIGHTS
AGREEMENT, WILL BE VALIDLY ISSUED AND DELIVERED AND WILL CONSTITUTE VALID AND
BINDING OBLIGATIONS OF THE GUARANTORS ENTITLED TO THE BENEFITS OF THE INDENTURE,
ENFORCEABLE AGAINST THE GUARANTORS IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, FRAUDULENT CONVEYANCE,
INSOLVENCY, REORGANIZATION, MORATORIUM, AND OTHER LAWS RELATING TO OR AFFECTING
CREDITORS’ RIGHTS GENERALLY, BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW),
BY PUBLIC POLICY, BY APPLICABLE LAW RELATING TO INDEMNIFICATION AND CONTRIBUTION
AND BY AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


 


(S)                                  EACH OF THE COMPANY AND THE GUARANTORS HAS
ALL REQUISITE CORPORATE OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY, AS
APPLICABLE, TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE
REGISTRATION RIGHTS AGREEMENT. THE REGISTRATION RIGHTS AGREEMENT HAS BEEN DULY
AUTHORIZED BY THE COMPANY AND EACH GUARANTOR AND, WHEN EXECUTED AND DELIVERED BY
THE COMPANY AND EACH GUARANTOR IN ACCORDANCE WITH THE TERMS HEREOF AND THEREOF,
WILL BE VALIDLY EXECUTED AND DELIVERED AND (ASSUMING THE DUE AUTHORIZATION,
EXECUTION AND DELIVERY THEREOF BY YOU) WILL BE THE LEGALLY VALID AND BINDING
OBLIGATION OF THE COMPANY AND EACH GUARANTOR IN ACCORDANCE WITH THE TERMS
THEREOF, ENFORCEABLE AGAINST THE COMPANY AND EACH GUARANTOR IN ACCORDANCE WITH
ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR
AFFECTING CREDITOR’S RIGHTS GENERALLY, BY GENERAL EQUITABLE PRINCIPLES
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW), BY PUBLIC POLICY, BY APPLICABLE LAW RELATING TO
INDEMNIFICATION AND CONTRIBUTION AND BY AN IMPLIED COVENANT OF GOOD FAITH AND
FAIR DEALING. THE REGISTRATION RIGHTS AGREEMENT WILL CONFORM IN ALL MATERIAL
RESPECTS TO THE DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM.


 


(T)                                    EACH OF THE COMPANY AND THE GUARANTORS
HAS ALL REQUISITE CORPORATE OR LIMITED LIABILITY COMPANY POWER TO EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT. THIS AGREEMENT HAS
BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY AND EACH
OF THE GUARANTORS.


 


(U)                                 THE ISSUE AND SALE OF THE NOTES AND THE
GUARANTEES, THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY AND THE
GUARANTORS OF THE NOTES, THE GUARANTEES, THE EXCHANGE NOTES, THE EXCHANGE
GUARANTEES, THE INDENTURE, THE REGISTRATION RIGHTS AGREEMENT AND THIS AGREEMENT,
THE APPLICATION OF THE PROCEEDS FROM THE SALE OF THE NOTES AS DESCRIBED UNDER
“USE OF PROCEEDS” IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, WILL NOT (I) CONFLICT WITH OR RESULT IN A BREACH OR VIOLATION OF ANY OF
THE TERMS OR PROVISIONS OF, IMPOSE ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY
PROPERTY OR ASSETS OF THE COMPANY, THE GUARANTORS OR THEIR RESPECTIVE

 

7

--------------------------------------------------------------------------------


 


SUBSIDIARIES, OR CONSTITUTE A DEFAULT UNDER, ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT, LICENSE, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH
THE COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IS A PARTY
OR BY WHICH THE COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
IS BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY, THE
GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IS SUBJECT, (II) RESULT IN
ANY VIOLATION OF THE PROVISIONS OF THE CHARTER OR BY-LAWS OR SIMILAR
ORGANIZATIONAL DOCUMENT OF THE COMPANY, THE GUARANTORS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR (III) RESULT IN ANY VIOLATION OF ANY STATUTE OR ANY
JUDGMENT, ORDER, DECREE, RULE OR REGULATION OF ANY COURT OR GOVERNMENTAL AGENCY
OR BODY HAVING JURISDICTION OVER THE COMPANY, THE GUARANTORS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR ASSETS, EXCEPT, WITH
RESPECT TO CLAUSES (I) AND (III), CONFLICTS OR VIOLATIONS THAT WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(V)                                 NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER
OF, OR FILING, REGISTRATION OR QUALIFICATION WITH ANY COURT OR GOVERNMENTAL
AGENCY OR BODY HAVING JURISDICTION OVER THE COMPANY, THE GUARANTORS OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES IS REQUIRED FOR THE ISSUE AND SALE OF THE NOTES
AND THE GUARANTEES, THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY AND
THE GUARANTORS OF THE NOTES, THE GUARANTEES, THE EXCHANGE NOTES, THE EXCHANGE
GUARANTEES, THE INDENTURE, THE REGISTRATION RIGHTS AGREEMENT AND THIS AGREEMENT,
THE APPLICATION OF THE PROCEEDS FROM THE SALE OF THE NOTES AS DESCRIBED UNDER
“USE OF PROCEEDS” IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, EXCEPT FOR (I) THE FILING OF A REGISTRATION STATEMENT BY THE COMPANY
WITH THE COMMISSION PURSUANT TO THE SECURITIES ACT AS REQUIRED BY THE
REGISTRATION RIGHTS AGREEMENT, (II) THE ORDER OF THE COMMISSION DECLARING THE
EXCHANGE OFFER REGISTRATION STATEMENT OR SHELF REGISTRATION STATEMENT (EACH AS
DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) EFFECTIVE, (III) SUCH CONSENTS,
APPROVALS, AUTHORIZATIONS, ORDERS, FILINGS, REGISTRATIONS OR QUALIFICATIONS AS
MAY BE REQUIRED UNDER STATE SECURITIES OR BLUE SKY LAWS IN CONNECTION WITH THE
PURCHASE AND DISTRIBUTION OF THE NOTES BY THE INITIAL PURCHASERS, (IV) THOSE
REQUIRED IN CONNECTION WITH ARRANGING FOR THE NOTES TO BE DESIGNATED ELIGIBLE
FOR TRADING IN THE PORTALTM MARKET OR FOR THE NOTES TO BE ELIGIBLE FOR CLEARANCE
AND SETTLEMENT THROUGH THE DEPOSITORY TRUST COMPANY AND (V) SUCH AS HAVE ALREADY
BEEN OBTAINED.


 


(W)                               EXCEPT AS SET FORTH IN THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM, THERE ARE NO CONTRACTS, AGREEMENTS OR
UNDERSTANDINGS BETWEEN THE COMPANY OR ANY GUARANTOR AND ANY PERSON GRANTING SUCH
PERSON THE RIGHT TO REQUIRE THE COMPANY OR ANY GUARANTOR TO FILE A REGISTRATION
STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO ANY SECURITIES OF THE COMPANY
OR ANY GUARANTOR (OTHER THAN THE REGISTRATION RIGHTS AGREEMENT) OWNED OR TO BE
OWNED BY SUCH PERSON OR TO REQUIRE THE COMPANY OR ANY GUARANTOR TO INCLUDE SUCH
SECURITIES IN THE SECURITIES REGISTERED PURSUANT TO THE REGISTRATION RIGHTS
AGREEMENT OR IN ANY SECURITIES BEING REGISTERED PURSUANT TO ANY OTHER
REGISTRATION STATEMENT FILED BY THE COMPANY OR ANY GUARANTOR UNDER THE
SECURITIES ACT.


 


(X)                                   NEITHER THE COMPANY, ANY GUARANTOR NOR ANY
OTHER PERSON ACTING ON BEHALF OF THE COMPANY OR ANY GUARANTOR HAS SOLD OR ISSUED
ANY SECURITIES THAT WOULD BE INTEGRATED WITH THE OFFERING OF THE NOTES
CONTEMPLATED BY THIS AGREEMENT PURSUANT TO THE SECURITIES ACT, THE RULES AND
REGULATIONS THEREUNDER OR THE INTERPRETATIONS THEREOF BY THE COMMISSION.

 

8

--------------------------------------------------------------------------------


 


(Y)                                 EXCEPT AS SET FORTH IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, NEITHER THE COMPANY, THE
GUARANTORS NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS SUSTAINED, SINCE THE
DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS INCLUDED IN THE PRICING
DISCLOSURE PACKAGE, ANY LOSS OR INTERFERENCE WITH ITS BUSINESS FROM FIRE,
EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT COVERED BY INSURANCE, OR FROM
ANY LABOR DISPUTE OR COURT OR GOVERNMENTAL ACTION, ORDER OR DECREE, AND, SINCE
SUCH DATE, THERE HAS NOT BEEN ANY CHANGE IN THE CAPITAL STOCK OR LIMITED
LIABILITY COMPANY INTERESTS, AS APPLICABLE, OR LONG-TERM DEBT OF THE COMPANY,
THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY ADVERSE CHANGE, OR
ANY DEVELOPMENT INVOLVING A PROSPECTIVE ADVERSE CHANGE, IN OR AFFECTING THE
CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS, STOCKHOLDERS’ EQUITY,
PROPERTIES, MANAGEMENT, BUSINESS OR PROSPECTS OF THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, IN EACH CASE EXCEPT AS WOULD NOT, IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(Z)                                   THE HISTORICAL FINANCIAL STATEMENTS
(INCLUDING THE RELATED NOTES AND SUPPORTING SCHEDULES) INCLUDED IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
ENTITIES PURPORTED TO BE SHOWN THEREBY, AT THE DATES AND FOR THE PERIODS
INDICATED, AND, EXCEPT AS DISCLOSED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, HAVE BEEN PREPARED IN CONFORMITY WITH ACCOUNTING PRINCIPLES
GENERALLY ACCEPTED IN THE UNITED STATES APPLIED ON A CONSISTENT BASIS THROUGHOUT
THE PERIODS INVOLVED (EXCEPT AS OTHERWISE STATED THEREIN). THE OTHER FINANCIAL
INFORMATION AND DATA INCLUDED IN THE OFFERING MEMORANDUM, IN ALL MATERIAL
RESPECTS, FAIRLY PRESENT SUCH FINANCIAL INFORMATION AND DATA AND ARE PREPARED ON
A BASIS CONSISTENT WITH SUCH FINANCIAL STATEMENTS AND THE BOOKS AND RECORDS OF
THE COMPANY.


 


(AA)                            GRANT THORNTON LLP, WHO HAS CERTIFIED CERTAIN
FINANCIAL STATEMENTS OF THE COMPANY, WHOSE REPORT APPEARS IN THE PRICING
DISCLOSURE PACKAGE AND WHO HAVE DELIVERED THE INITIAL LETTER REFERRED TO IN
SECTION 7(E) HEREOF, IS AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AS
REQUIRED UNDER RULE 3600T OF THE PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD’S
INTERIM INDEPENDENCE STANDARDS AND ITS INTERPRETATIONS AND RULINGS.


 


(BB)                          EACH OF THE COMPANY, THE GUARANTORS AND THEIR
RESPECTIVE SUBSIDIARIES HAS GOOD AND INDEFEASIBLE TITLE IN FEE SIMPLE TO ALL
REAL PROPERTY AND GOOD AND INDEFEASIBLE TITLE TO ALL PERSONAL PROPERTY OWNED BY
THEM, IN EACH CASE FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND DEFECTS, EXCEPT
SUCH LIENS, ENCUMBRANCES AND DEFECTS THAT, IN THE AGGREGATE, WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR SUCH AS ARE
DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM OR SUCH
AS DO NOT MATERIALLY AFFECT THE VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY
INTERFERE WITH THE USE MADE AND PROPOSED TO BE MADE OF SUCH PROPERTY BY THE
COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES; AND ALL ASSETS
HELD UNDER LEASE BY THE COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES ARE HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES,
WITH SUCH EXCEPTIONS AS DO NOT MATERIALLY INTERFERE WITH THE USE MADE AND
PROPOSED TO BE MADE OF SUCH ASSETS BY THE COMPANY, THE GUARANTORS OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES, EXCEPT AS DISCLOSED IN THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM.


 


(CC)                            EACH OF THE COMPANY, THE GUARANTORS AND THEIR
RESPECTIVE SUBSIDIARIES CARRIES, OR IS COVERED BY, INSURANCE FROM INSURERS OF
RECOGNIZED FINANCIAL RESPONSIBILITY IN SUCH AMOUNTS AND COVERING SUCH RISKS AS
IS REASONABLY ADEQUATE FOR THE CONDUCT OF THEIR RESPECTIVE

 

9

--------------------------------------------------------------------------------


 


BUSINESSES AND THE VALUE OF THEIR RESPECTIVE PROPERTIES AND AS IS CUSTOMARY FOR
COMPANIES OF THEIR SIZE ENGAGED IN SIMILAR BUSINESSES IN SIMILAR INDUSTRIES. ALL
POLICIES OF INSURANCE OF THE COMPANY, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES ARE IN FULL FORCE AND EFFECT, EXCEPT WHERE THE FAILURE TO BE IN
FULL FORCE AND EFFECT, IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; THE COMPANY, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES ARE IN COMPLIANCE WITH THE TERMS OF SUCH POLICIES IN ALL MATERIAL
RESPECTS; AND NEITHER THE COMPANY, THE GUARANTORS NOR ANY OF THEIR RESPECTIVE
SUBSIDIARIES HAS RECEIVED NOTICE FROM ANY INSURER OR AGENT OF SUCH INSURER THAT
CAPITAL IMPROVEMENTS OR OTHER EXPENDITURES ARE REQUIRED OR NECESSARY TO BE MADE
IN ORDER TO CONTINUE SUCH INSURANCE; THERE ARE NO CLAIMS BY THE COMPANY, THE
GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES UNDER ANY SUCH POLICY OR
INSTRUMENT AS TO WHICH ANY INSURANCE COMPANY IS DENYING LIABILITY OR DEFENDING
UNDER A RESERVATION OF RIGHTS CLAUSE, EXCEPT WHERE DENIAL OR RESERVATION WOULD
NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;
AND NEITHER THE COMPANY, THE GUARANTORS NOR ANY SUCH SUBSIDIARY HAS ANY REASON
TO BELIEVE UNDER EXISTING MARKET CONDITIONS THAT IT WILL NOT BE ABLE TO RENEW
ITS EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS AT A COST THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(DD)                          THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE SUCH
PERMITS, LICENSES, PATENTS, FRANCHISES, CERTIFICATES OF NEED AND OTHER APPROVALS
OR AUTHORIZATIONS OF GOVERNMENTAL OR REGULATORY AUTHORITIES (“PERMITS”) AS ARE
NECESSARY UNDER APPLICABLE LAW TO OWN THEIR PROPERTIES AND CONDUCT THEIR
BUSINESSES IN THE MANNER DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, EXCEPT FOR ANY OF THE FOREGOING THAT WOULD NOT, IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; EACH OF THE
COMPANY AND ITS SUBSIDIARIES HAS FULFILLED AND PERFORMED ALL OF ITS OBLIGATIONS
IN ALL MATERIAL RESPECTS WITH RESPECT TO THE PERMITS, AND NO EVENT HAS OCCURRED
THAT ALLOWS, OR AFTER NOTICE OR LAPSE OF TIME WOULD ALLOW, REVOCATION OR
TERMINATION THEREOF OR RESULT IN ANY OTHER IMPAIRMENT OF THE RIGHTS OF THE
HOLDER OF ANY SUCH PERMITS, EXCEPT FOR ANY OF THE FOREGOING THAT WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(EE)                            EXCEPT FOR OWNERSHIP OR POSSESSION THAT WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT, THE COMPANY AND EACH OF ITS SUBSIDIARIES OWN
OR POSSESS ADEQUATE RIGHTS TO USE ALL MATERIAL PATENTS, PATENT APPLICATIONS,
TRADEMARKS, SERVICE MARKS, TRADE NAMES, TRADEMARK REGISTRATIONS, SERVICE MARK
REGISTRATIONS, COPYRIGHTS, LICENSES, KNOW-HOW, SOFTWARE, SYSTEMS AND TECHNOLOGY
(INCLUDING TRADE SECRETS AND OTHER UNPATENTED AND/OR UNPATENTABLE PROPRIETARY OR
CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES)  NECESSARY FOR THE CONDUCT OF
THEIR RESPECTIVE BUSINESSES AND HAVE NO REASON TO BELIEVE THAT THE CONDUCT OF
THEIR RESPECTIVE BUSINESSES WILL CONFLICT WITH, AND HAVE NOT RECEIVED ANY NOTICE
OF ANY CLAIM OF CONFLICT WITH, ANY SUCH RIGHTS OF OTHERS.


 


(FF)                                EXCEPT AS DESCRIBED IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, THERE ARE NO LEGAL OR
GOVERNMENTAL PROCEEDINGS PENDING TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS A PARTY OR OF WHICH ANY PROPERTY OR ASSETS OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS THE SUBJECT THAT WOULD, IN THE AGGREGATE, REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT OR TO HAVE A MATERIAL ADVERSE EFFECT ON THE
PERFORMANCE BY THE COMPANY AND THE GUARANTORS OF THE PERFORMANCE OF THIS
AGREEMENT, THE INDENTURE OR THE NOTES OR THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY; AND TO THE COMPANY’S AND EACH

 

10

--------------------------------------------------------------------------------


 


GUARANTORS’ KNOWLEDGE, NO SUCH PROCEEDINGS ARE THREATENED OR CONTEMPLATED BY
GOVERNMENTAL AUTHORITIES OR OTHERS.


 


(GG)                          THERE ARE NO LEGAL OR GOVERNMENTAL PROCEEDINGS OR
CONTRACTS OR OTHER DOCUMENTS THAT WOULD BE REQUIRED TO BE DESCRIBED IN A
REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OR, IN THE CASE OF
DOCUMENTS, WOULD BE REQUIRED TO BE FILED AS EXHIBITS TO A REGISTRATION STATEMENT
OF THE COMPANY PURSUANT TO ITEM 601(10) OF REGULATION S-K THAT HAVE NOT BEEN
DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM. NEITHER
THE COMPANY, THE GUARANTORS NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS
KNOWLEDGE THAT ANY OTHER PARTY TO ANY SUCH CONTRACT, AGREEMENT OR ARRANGEMENT
HAS ANY INTENTION NOT TO RENDER FULL PERFORMANCE AS CONTEMPLATED BY THE TERMS
THEREOF; AND THAT STATEMENTS MADE IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM UNDER THE CAPTIONS “MANAGEMENT’S DISCUSSION AND ANALYSIS OF
FINANCIAL CONDITION AND RESULTS OF OPERATIONS” AND “BUSINESS” INSOFAR AS THEY
PURPORT TO CONSTITUTE SUMMARIES OF THE TERMS OF STATUTES, RULES OR REGULATIONS,
LEGAL OR GOVERNMENTAL PROCEEDINGS OR CONTRACTS AND OTHER DOCUMENTS, CONSTITUTE
ACCURATE SUMMARIES OF THE TERMS OF SUCH STATUTES, RULES AND REGULATIONS, LEGAL
AND GOVERNMENTAL PROCEEDINGS AND CONTRACTS AND OTHER DOCUMENTS IN ALL MATERIAL
RESPECTS.


 


(HH)                          NO RELATIONSHIP, DIRECT OR INDIRECT, THAT WOULD BE
REQUIRED TO BE DESCRIBED IN A REGISTRATION STATEMENT OF THE COMPANY PURSUANT TO
ITEM 404 OF REGULATION S-K, EXISTS BETWEEN OR AMONG THE COMPANY OR ANY
GUARANTOR, ON THE ONE HAND, AND THE DIRECTORS, EXECUTIVE OFFICERS OR ANY PERSON
(INCLUDING ANY “GROUP” AS THAT TERM IS DEFINED IN SECTION 13(D)(3) OF THE
EXCHANGE ACT) WHO IS THE BENEFICIAL OWNER OF MORE THAN FIVE PERCENT OF ANY CLASS
OF VOTING SECURITIES OF THE COMPANY OR ANY GUARANTOR, OR ANY OF THEIR RESPECTIVE
IMMEDIATE FAMILY MEMBERS (AS DEFINED IN ITEM 404 OF REGULATION S-K), ON THE
OTHER HAND, THAT HAS NOT BEEN DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND
THE OFFERING MEMORANDUM.


 


(II)                                  NO LABOR DISTURBANCE BY THE EMPLOYEES OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES EXISTS OR, TO THE KNOWLEDGE OF THE
COMPANY OR ANY GUARANTOR, IS IMMINENT THAT IN ANY SUCH CASE WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(JJ)                                  (I) EACH “EMPLOYEE BENEFIT PLAN” (WITHIN
THE MEANING OF SECTION 3(3) OF THE EMPLOYEE RETIREMENT SECURITY ACT OF 1974, AS
AMENDED (“ERISA”)) FOR WHICH THE COMPANY OR ANY MEMBER OF ITS “CONTROLLED GROUP”
(DEFINED AS ANY ORGANIZATION WHICH IS A MEMBER OF A CONTROLLED GROUP OF
CORPORATIONS WITHIN THE MEANING OF SECTION 414 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”)) WOULD HAVE ANY LIABILITY (EACH A “PLAN”) HAS BEEN
MAINTAINED IN COMPLIANCE WITH ITS TERMS AND WITH THE REQUIREMENTS OF ALL
APPLICABLE STATUTES, RULES AND REGULATIONS INCLUDING ERISA AND THE CODE; (II)
WITH RESPECT TO EACH PLAN SUBJECT TO TITLE IV OF ERISA (A) NO “REPORTABLE EVENT”
(WITHIN THE MEANING OF SECTION 4043(C) OF ERISA) HAS OCCURRED OR IS REASONABLY
EXPECTED TO OCCUR WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, (B) NO “ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE MEANING OF SECTION
302 OF ERISA OR SECTION 412 OF THE CODE), WHETHER OR NOT WAIVED, HAS OCCURRED OR
IS REASONABLY EXPECTED TO OCCUR WHICH WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (C) THE FAIR MARKET VALUE OF THE ASSETS UNDER EACH PLAN
EXCEEDS THE PRESENT VALUE OF ALL BENEFITS ACCRUED UNDER SUCH PLAN (DETERMINED
BASED ON THOSE ASSUMPTIONS USED TO FUND SUCH PLAN) SUFFICIENTLY AS TO NOT HAVE A
MATERIAL ADVERSE EFFECT AND (D) NEITHER THE COMPANY OR ANY MEMBER OF ITS
CONTROLLED GROUP HAS INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY
UNDER

 

11

--------------------------------------------------------------------------------


 


TITLE IV OF ERISA (OTHER THAN CONTRIBUTIONS TO THE PLAN OR PREMIUMS TO THE
PENSION BENEFIT GUARANTY CORPORATION IN THE ORDINARY COURSE AND WITHOUT DEFAULT)
IN RESPECT OF A PLAN (INCLUDING A “MULTIEMPLOYER PLAN”, WITHIN THE MEANING OF
SECTION 4001(C)(3) OF ERISA) WHICH WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND (III) EACH PLAN THAT IS INTENDED TO BE QUALIFIED
UNDER SECTION 401(A) OF THE CODE IS TO THE KNOWLEDGE OF THE COMPANY SO QUALIFIED
AND TO THE KNOWLEDGE OF THE COMPANY NOTHING HAS OCCURRED, WHETHER BY ACTION OR
BY FAILURE TO ACT, WHICH WOULD CAUSE THE LOSS OF SUCH QUALIFICATION.


 


(KK)                            EXCEPT WHERE FAILURES TO DO SO WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EACH OF THE COMPANY
AND ITS SUBSIDIARIES HAS FILED ALL FEDERAL, STATE, LOCAL AND FOREIGN INCOME AND
FRANCHISE TAX RETURNS REQUIRED TO BE FILED THROUGH THE DATE HEREOF, SUBJECT TO
PERMITTED EXTENSIONS, AND HAS PAID ALL TAXES DUE THEREON. NO TAX DEFICIENCY THAT
HAS BEEN DETERMINED ADVERSELY TO THE COMPANY, THE GUARANTORS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES REMAINS OUTSTANDING THAT WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT AND NEITHER THE COMPANY NOR ANY GUARANTOR HAS ANY
KNOWLEDGE OF ANY TAX DEFICIENCIES THAT WOULD, IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(LL)                                  THERE ARE NO TRANSFER TAXES OR OTHER
SIMILAR FEES OR CHARGES UNDER FEDERAL LAW OR THE LAWS OF ANY STATE, OR ANY
POLITICAL SUBDIVISION THEREOF, REQUIRED TO BE PAID IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT OR THE ISSUANCE BY THE COMPANY OR SALE
BY THE COMPANY OF THE NOTES.


 


(MM)                      SINCE THE DATE AS OF WHICH INFORMATION IS GIVEN IN THE
PRICING DISCLOSURE PACKAGE, NEITHER THE COMPANY NOR ANY GUARANTOR HAS (I) ISSUED
OR GRANTED ANY SECURITIES, (II) INCURRED ANY LIABILITY OR OBLIGATION, DIRECT OR
CONTINGENT, OTHER THAN LIABILITIES AND OBLIGATIONS THAT WERE INCURRED IN THE
ORDINARY COURSE OF BUSINESS, (III) ENTERED INTO ANY MATERIAL TRANSACTION NOT IN
THE ORDINARY COURSE OF BUSINESS OR (IV) DECLARED OR PAID ANY DIVIDEND ON ITS
CAPITAL STOCK.


 


(NN)                          EXCEPT AS DISCLOSED IN THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM, THE COMPANY (I) MAKES AND KEEPS IN
REASONABLE DETAIL ACCURATE BOOKS AND RECORDS AND (II) MAINTAINS AND HAS
MAINTAINED EFFECTIVE INTERNAL CONTROL OVER FINANCIAL REPORTING AS DEFINED IN
RULE 13A-15(F) UNDER THE EXCHANGE ACT AND A SYSTEM OF INTERNAL ACCOUNTING
CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT (A) TRANSACTIONS ARE
EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, (B)
TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF ITS FINANCIAL
STATEMENTS IN CONFORMITY WITH ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE
UNITED STATES AND TO MAINTAIN ACCOUNTABILITY FOR ITS ASSETS, (C) ACCESS TO ITS
ASSETS IS PERMITTED ONLY IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC
AUTHORIZATION AND  (D) THE REPORTED ACCOUNTABILITY FOR ITS ASSETS IS COMPARED
WITH EXISTING ASSETS AT REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN
WITH RESPECT TO ANY DIFFERENCES.


 


(OO)                          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
(I) IS IN VIOLATION OF ITS CHARTER OR BY-LAWS (OR SIMILAR ORGANIZATIONAL
DOCUMENTS), (II) IS IN DEFAULT, AND NO EVENT HAS OCCURRED THAT, WITH NOTICE OR
LAPSE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT, IN THE DUE PERFORMANCE
OR OBSERVANCE OF ANY TERM, COVENANT, CONDITION OR OTHER OBLIGATION CONTAINED IN
ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN AGREEMENT, LICENSE OR OTHER
AGREEMENT OR INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND OR TO
WHICH ANY OF ITS PROPERTIES OR ASSETS IS SUBJECT OR (III) IS IN VIOLATION OF ANY
STATUTE OR ANY ORDER, RULE OR REGULATION OF ANY COURT OR GOVERNMENTAL

12

--------------------------------------------------------------------------------


 


AGENCY OR BODY HAVING JURISDICTION OVER IT OR ITS PROPERTY OR ASSETS OR HAS
FAILED TO OBTAIN ANY LICENSE, PERMIT, CERTIFICATE, FRANCHISE OR OTHER
GOVERNMENTAL AUTHORIZATION OR PERMIT NECESSARY TO THE OWNERSHIP OF ITS PROPERTY
OR TO THE CONDUCT OF ITS BUSINESS, EXCEPT IN THE CASE OF CLAUSES (II) AND (III),
TO THE EXTENT ANY SUCH CONFLICT, BREACH, VIOLATION OR DEFAULT WOULD NOT, IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(PP)                          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES,
NOR, TO THE KNOWLEDGE OF THE COMPANY AND THE GUARANTORS, ANY DIRECTOR, OFFICER,
AGENT, EMPLOYEE OR OTHER PERSON ASSOCIATED WITH OR ACTING ON BEHALF OF THE
COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES, HAS (I) USED
ANY CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER
UNLAWFUL EXPENSE RELATING TO POLITICAL ACTIVITY; (II) MADE ANY DIRECT OR
INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR
EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN VIOLATION OF ANY
PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977; OR (IV) MADE ANY
UNLAWFUL BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL
PAYMENT.


 


(QQ)                          THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) ARE,
AND AT ALL TIMES PRIOR HERETO WERE, IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ALL LAWS, REGULATIONS, ORDINANCES, RULES, ORDERS, JUDGMENTS, DECREES, PERMITS OR
OTHER LEGAL REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT
LIMITATION ANY INTERNATIONAL, NATIONAL, STATE, PROVINCIAL, REGIONAL, OR LOCAL
AUTHORITY, RELATING TO THE PROTECTION OF HUMAN HEALTH OR SAFETY, THE ENVIRONMENT
OR NATURAL RESOURCES, OR TO HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS
OR CONTAMINANTS (“ENVIRONMENTAL LAWS”) APPLICABLE TO SUCH ENTITY, WHICH
COMPLIANCE INCLUDES, WITHOUT LIMITATION, OBTAINING, MAINTAINING AND COMPLYING
WITH ALL PERMITS AND AUTHORIZATIONS AND APPROVALS REQUIRED BY ENVIRONMENTAL LAWS
TO CONDUCT THEIR RESPECTIVE BUSINESSES, AND (II) HAVE NOT RECEIVED NOTICE OF ANY
ACTUAL OR ALLEGED VIOLATION OF ENVIRONMENTAL LAWS, OR OF ANY POTENTIAL LIABILITY
FOR OR OTHER OBLIGATION CONCERNING THE PRESENCE, DISPOSAL OR RELEASE OF
HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS, EXCEPT IN
THE CASE OF CLAUSE (I) OR (II), WHERE SUCH NON-COMPLIANCE, VIOLATION, LIABILITY,
OR OTHER OBLIGATION WOULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT. EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE
PACKAGE, (A) THERE ARE NO PROCEEDINGS THAT ARE PENDING, OR TO THE KNOWLEDGE OF
THE COMPANY CONTEMPLATED, AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER
ENVIRONMENTAL LAWS IN WHICH A GOVERNMENTAL AUTHORITY IS ALSO A PARTY, OTHER THAN
SUCH PROCEEDINGS PURSUANT TO WHICH IT IS REASONABLY BELIEVED NO MONETARY
SANCTIONS, EXCLUSIVE OF INTERESTS AND COSTS, OF $100,000 OR MORE WILL BE
IMPOSED, (B) THE COMPANY, THE GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES ARE
NOT AWARE OF ANY ISSUES REGARDING COMPLIANCE WITH ENVIRONMENTAL LAWS, OR
LIABILITIES OR OTHER OBLIGATIONS UNDER ENVIRONMENTAL LAWS OR CONCERNING
HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS, THAT WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AND (C) NONE OF THE
COMPANY, THE GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES ANTICIPATES CAPITAL
EXPENDITURES RELATING TO REMEDIATION OF PROPERTIES OF THE COMPANY OR ITS
DOMESTIC SUBSIDIARIES IN EXCESS OF $1,000,000 IN EXCESS OF ANY AMOUNTS RESERVED
THEREFOR RELATING TO ENVIRONMENTAL LAWS.


 


(RR)                                NONE OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE USE OF THE PROCEEDS FROM THE
SALE OF THE NOTES), WILL VIOLATE OR RESULT IN A VIOLATION OF SECTION 7 OF THE
EXCHANGE ACT, OR ANY REGULATION PROMULGATED THEREUNDER, INCLUDING,

 

13

--------------------------------------------------------------------------------



 


WITHOUT LIMITATION, REGULATIONS T, U AND X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM.


 


(SS)         THE STATEMENTS SET FORTH IN EACH OF THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM UNDER THE CAPTION “DESCRIPTION OF THE NOTES,”
INSOFAR AS THEY PURPORT TO CONSTITUTE A SUMMARY OF THE TERMS OF THE INDENTURE,
THE NOTES AND THE GUARANTEES AND UNDER THE CAPTIONS “MANAGEMENT’S DISCUSSION AND
ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS,” “BUSINESS,”
“MANAGEMENT,” “DESCRIPTION OF OTHER INDEBTEDNESS,” “CERTAIN U.S. FEDERAL TAX
CONSEQUENCES,” “CERTAIN ERISA CONSIDERATIONS” AND “PLAN OF DISTRIBUTION”,
INSOFAR AS THEY PURPORT TO DESCRIBE THE PROVISIONS OF THE LAWS AND DOCUMENTS
REFERRED TO THEREIN, ARE ACCURATE IN ALL MATERIAL RESPECTS.


 


(TT)           THE COMPANY AND ITS CONTROLLED AFFILIATES HAVE NOT TAKEN,
DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT HAS CONSTITUTED OR THAT
REASONABLY BE EXPECTED TO CAUSE OR RESULT IN THE STABILIZATION OR MANIPULATION
OF THE PRICE OF ANY SECURITY OF THE COMPANY OR THE GUARANTORS IN CONNECTION WITH
THE OFFERING OF THE NOTES.


 


(UU)         EXCEPT AS DISCLOSED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, (I) THE COMPANY HAS ESTABLISHED AND MAINTAINS DISCLOSURE
CONTROLS AND PROCEDURES (AS SUCH TERM IS DEFINED IN RULE 13A-15 UNDER THE
EXCHANGE ACT), (II) SUCH DISCLOSURE CONTROLS AND PROCEDURES ARE DESIGNED TO
ENSURE THAT THE INFORMATION REQUIRED TO BE DISCLOSED BY THE COMPANY IN THE
REPORTS IT FILES OR SUBMITS UNDER THE EXCHANGE ACT (ASSUMING THE COMPANY WAS
REQUIRED TO FILE OR SUBMIT SUCH REPORTS UNDER THE EXCHANGE ACT) IS ACCUMULATED
AND COMMUNICATED TO MANAGEMENT OF THE COMPANY, INCLUDING ITS PRINCIPAL EXECUTIVE
OFFICERS AND PRINCIPAL FINANCIAL OFFICERS, AS APPROPRIATE, TO ALLOW TIMELY
DECISIONS REGARDING REQUIRED DISCLOSURE TO BE MADE; AND (III) SUCH DISCLOSURE
CONTROLS AND PROCEDURES ARE EFFECTIVE IN ALL MATERIAL RESPECTS TO PERFORM THE
FUNCTIONS FOR WHICH THEY WERE ESTABLISHED.


 


(VV)         EXCEPT AS DISCLOSED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, SINCE THE DATE OF THE MOST RECENT BALANCE SHEET OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES REVIEWED OR AUDITED BY GRANT THORNTON
LLP AND THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY, (I) THE
COMPANY HAS NOT BEEN ADVISED OF (A) ANY SIGNIFICANT DEFICIENCIES IN THE DESIGN
OR OPERATION OF INTERNAL CONTROLS THAT WOULD ADVERSELY AFFECT THE ABILITY OF THE
COMPANY TO RECORD, PROCESS, SUMMARIZE AND REPORT FINANCIAL DATA, OR ANY MATERIAL
WEAKNESSES IN INTERNAL CONTROLS OR (B) ANY FRAUD, WHETHER OR NOT MATERIAL, THAT
INVOLVES MANAGEMENT OR OTHER EMPLOYEES WHO HAVE A SIGNIFICANT ROLE IN THE
INTERNAL CONTROLS OF THE COMPANY, AND (II) SINCE THAT DATE, THERE HAVE BEEN NO
SIGNIFICANT CHANGES IN INTERNAL CONTROLS OR IN OTHER FACTORS THAT WOULD
SIGNIFICANTLY AFFECT INTERNAL CONTROLS, INCLUDING ANY CORRECTIVE ACTIONS WITH
REGARD TO SIGNIFICANT DEFICIENCIES AND MATERIAL WEAKNESSES.


 


(WW)       NO SUBSIDIARY OF THE COMPANY IS CURRENTLY PROHIBITED, DIRECTLY OR
INDIRECTLY, FROM PAYING ANY DIVIDENDS TO THE COMPANY, FROM MAKING ANY OTHER
DISTRIBUTION ON SUCH SUBSIDIARY’S CAPITAL STOCK, FROM REPAYING TO THE COMPANY
ANY LOANS OR ADVANCES TO SUCH SUBSIDIARY FROM THE COMPANY OR FROM TRANSFERRING
ANY OF SUCH SUBSIDIARY’S PROPERTY OR ASSETS TO THE COMPANY OR ANY OTHER
SUBSIDIARY OF THE COMPANY, EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM.

 

14

--------------------------------------------------------------------------------


 


(XX)          THERE IS AND HAS BEEN NO FAILURE ON THE PART OF THE COMPANY AND,
TO THE KNOWLEDGE OF THE COMPANY, ANY OF THE COMPANY’S DIRECTORS OR OFFICERS, IN
THEIR CAPACITIES AS SUCH, TO COMPLY IN ALL MATERIAL RESPECTS WITH THE PROVISIONS
OF THE SARBANES-OXLEY ACT OF 2002 AND THE RULES AND REGULATIONS PROMULGATED IN
CONNECTION THEREWITH.


 


(YY)         THE SECTION ENTITLED “MANAGEMENT’S DISCUSSION AND ANALYSIS OF
FINANCIAL CONDITION AND RESULTS OF OPERATIONS – CRITICAL ACCOUNTING POLICIES” IN
THE PRELIMINARY OFFERING MEMORANDUM CONTAINED IN THE PRICING DISCLOSURE PACKAGE
DESCRIBES IN ALL MATERIAL RESPECTS (A) THE ACCOUNTING POLICIES THAT THE COMPANY
BELIEVES ARE THE MOST IMPORTANT IN THE PORTRAYAL OF THE COMPANY’S FINANCIAL
CONDITION AND RESULTS OF OPERATIONS AND THAT REQUIRE MANAGEMENT’S MOST
DIFFICULT, SUBJECTIVE OR COMPLEX JUDGMENTS; (B) THE JUDGMENTS AND UNCERTAINTIES
AFFECTING THE APPLICATION OF CRITICAL ACCOUNTING POLICIES; AND (C) THE
LIKELIHOOD THAT MATERIALLY DIFFERENT AMOUNTS WOULD BE REPORTED UNDER DIFFERENT
CONDITIONS OR USING DIFFERENT ASSUMPTIONS AND AN EXPLANATION THEREOF.


 


(ZZ)          EXCEPT AS DISCLOSED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OF
OR HAS RECEIVED NOTICE OF ANY VIOLATION WITH RESPECT TO ANY FEDERAL OR STATE LAW
RELATING TO DISCRIMINATION IN THE HIRING, PROMOTION OR PAY OF EMPLOYEES, NOR ANY
APPLICABLE FEDERAL OR STATE WAGE AND HOUR LAWS, THE VIOLATION OF ANY OF WHICH
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE AFFECT.


 


(AAA)       THE OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES ARE AND HAVE BEEN
CONDUCTED IN ALL MATERIAL RESPECTS IN COMPLIANCE WITH APPLICABLE FINANCIAL
RECORDKEEPING AND REPORTING REQUIREMENTS OF THE CURRENCY AND FOREIGN
TRANSACTIONS REPORTING ACT OF 1970, AS AMENDED, THE MONEY LAUNDERING STATUTES OF
ALL JURISDICTIONS, THE RULES AND REGULATIONS THEREUNDER AND ANY RELATED OR
SIMILAR RULES, REGULATIONS OR GUIDELINES, ISSUED, ADMINISTERED OR ENFORCED BY
ANY GOVERNMENTAL AGENCY (COLLECTIVELY, THE “MONEY LAUNDERING LAWS”) AND NO
ACTION, SUIT OR PROCEEDING BY OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY,
AUTHORITY OR BODY OR ANY ARBITRATOR INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES WITH RESPECT TO THE MONEY LAUNDERING LAWS IS PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED, EXCEPT, IN EACH CASE, AS WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(BBB)      NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES NOR, TO THE KNOWLEDGE
OF THE COMPANY, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR AFFILIATE OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS CURRENTLY SUBJECT TO ANY U.S. SANCTIONS
ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS CONTROL OF THE U.S. TREASURY
DEPARTMENT (“OFAC”); AND THE COMPANY WILL NOT DIRECTLY OR INDIRECTLY USE THE
PROCEEDS OF THE OFFERING, OR LEND, CONTRIBUTE OR OTHERWISE MAKE AVAILABLE SUCH
PROCEEDS TO ANY SUBSIDIARY, JOINT VENTURE PARTNER OR OTHER PERSON OR ENTITY, FOR
THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON CURRENTLY SUBJECT TO ANY
U.S. SANCTIONS ADMINISTERED BY OFAC.


 


(CCC)       THE COMPANY HAS NOT TAKEN ANY ACTION OR OMITTED TO TAKE ANY ACTION
(SUCH AS ISSUING ANY PRESS RELEASE RELATING TO ANY NOTES WITHOUT AN APPROPRIATE
LEGEND) WHICH MAY RESULT IN THE LOSS BY ANY OF THE INITIAL PURCHASERS OF THE
ABILITY TO RELY ON ANY STABILIZATION SAFE HARBOR PROVIDED BY THE FINANCIAL
SERVICES AUTHORITY UNDER THE FINANCIAL SERVICES AND MARKETS ACT 2000 (THE
“FSMA”). THE COMPANY HAS BEEN INFORMED OF THE GUIDANCE RELATING TO

 

15

--------------------------------------------------------------------------------


 


STABILIZATION PROVIDED BY THE FINANCIAL SERVICES AUTHORITY, IN PARTICULAR IN
SECTION MAR 2 ANNEX 2G OF THE FINANCIAL SERVICES HANDBOOK.


 

Any certificate signed by any officer of the Company or the Guarantor and
delivered to the Representatives or counsel for the Initial Purchasers in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company or such Guarantor, as to matters covered thereby, to
each Initial Purchaser.

 


3.             PURCHASE OF THE NOTES BY THE INITIAL PURCHASERS; AGREEMENTS TO
SELL, PURCHASE AND RESELL (A)  THE COMPANY AND THE GUARANTORS, JOINTLY AND
SEVERALLY, HEREBY AGREE, ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS OF THE INITIAL PURCHASERS CONTAINED HEREIN AND SUBJECT TO ALL THE
TERMS AND CONDITIONS SET FORTH HEREIN, TO ISSUE AND SELL TO THE INITIAL
PURCHASERS AND, UPON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS
OF THE COMPANY AND THE GUARANTORS HEREIN CONTAINED AND SUBJECT TO ALL THE TERMS
AND CONDITIONS SET FORTH HEREIN, EACH INITIAL PURCHASER AGREES, SEVERALLY AND
NOT JOINTLY, TO PURCHASE FROM THE COMPANY, AT A PURCHASE PRICE OF (I) 98.125% OF
THE PRINCIPAL AMOUNT THEREOF, THE PRINCIPAL AMOUNT OF NOTES SET FORTH OPPOSITE
THE NAME OF SUCH INITIAL PURCHASER IN SCHEDULE I-A HERETO AND (II) 98.5% OF THE
PRINCIPAL AMOUNT THEREOF, THE PRINCIPAL AMOUNT OF NOTES SET FORTH OPPOSITE THE
NAME OF SUCH INITIAL PURCHASER IN SCHEDULE I-B HERETO. THE COMPANY AND THE
GUARANTORS SHALL NOT BE OBLIGATED TO DELIVER ANY OF THE SECURITIES TO BE
DELIVERED HEREUNDER EXCEPT UPON PAYMENT FOR ALL OF THE SECURITIES TO BE
PURCHASED AS PROVIDED HEREIN.


 


(B)           EACH OF THE INITIAL PURCHASERS, SEVERALLY AND NOT JOINTLY, HEREBY
AGREES THAT IT WILL OFFER THE NOTES FOR SALE UPON THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT AND IN THE PRICING DISCLOSURE PACKAGE. EACH OF THE
INITIAL PURCHASERS HEREBY REPRESENTS AND WARRANTS TO, AND AGREES WITH, THE
COMPANY, ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE
COMPANY AND THE GUARANTORS, THAT SUCH INITIAL PURCHASER: (I) IS A QIB WITH SUCH
KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AS ARE NECESSARY IN
ORDER TO EVALUATE THE MERITS AND RISKS OF AN INVESTMENT IN THE NOTES; (II) IS
PURCHASING THE NOTES PURSUANT TO A PRIVATE SALE EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT; (III) IN CONNECTION WITH THE EXEMPT RESALES, WILL SOLICIT
OFFERS TO BUY THE NOTES ONLY FROM, AND WILL OFFER TO SELL THE NOTES ONLY TO, THE
ELIGIBLE PURCHASERS IN ACCORDANCE WITH THIS AGREEMENT AND ON THE TERMS
CONTEMPLATED BY THE PRICING DISCLOSURE PACKAGE; AND (IV) WILL NOT OFFER OR SELL
THE NOTES, NOR HAS IT OFFERED OR SOLD THE NOTES BY, OR OTHERWISE ENGAGED IN, ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF
REGULATION D OF THE SECURITIES ACT, INCLUDING, BUT NOT LIMITED TO,
ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY
NEWSPAPER, MAGAZINE, OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR RADIO, OR
ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL
SOLICITATION OR GENERAL ADVERTISING)  AND WILL NOT ENGAGE IN ANY DIRECTED
SELLING EFFORTS WITHIN THE MEANING OF RULES 902, 903 OR 904 UNDER THE SECURITIES
ACT, IN CONNECTION WITH THE OFFERING OF THE NOTES. THE INITIAL PURCHASERS HAVE
ADVISED THE COMPANY THAT THEY WILL OFFER THE NOTES TO ELIGIBLE PURCHASERS AT A
PRICE INITIALLY EQUAL TO 100.0% OF THE PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED
INTEREST, IF ANY, FROM THE DATE OF ISSUANCE OF THE NOTES. SUCH PRICE MAY BE
CHANGED SUBSEQUENTLY BY THE INITIAL PURCHASERS AT ANY TIME WITHOUT NOTICE.


 


(C)           EACH INITIAL PURCHASER, SEVERALLY AND NOT JOINTLY, REPRESENTS AND
WARRANTS TO AND AGREES WITH THE COMPANY THAT:

 

16

--------------------------------------------------------------------------------


 


(I)                                     IT HAS COMPLIED AND WILL COMPLY WITH ALL
APPLICABLE PROVISIONS OF THE FSMA WITH RESPECT TO ANYTHING DONE BY IT IN
RELATION TO THE NOTES IN, FROM OR OTHERWISE INVOLVING THE UNITED KINGDOM, AND IT
HAS ONLY COMMUNICATED OR CAUSED TO BE COMMUNICATED AND IT WILL ONLY COMMUNICATE
OR CAUSE TO BE COMMUNICATED ANY INVITATION OR INDUCEMENT TO ENGAGE IN INVESTMENT
ACTIVITY (WITHIN THE MEANING OF SECTION 21 OF THE FSMA) RECEIVED BY IT IN
CONNECTION WITH THE ISSUE OR SALE OF ANY NOTES, IN CIRCUMSTANCES IN WHICH
SECTION 21(1) OF THE FSMA DOES NOT APPLY TO THE COMPANY; AND


 


(II)                                  IN RELATION TO EACH MEMBER STATE OF THE
EUROPEAN ECONOMIC AREA WHICH HAS IMPLEMENTED THE PROSPECTUS DIRECTIVE (EACH, A
RELEVANT MEMBER STATE), WITH EFFECT FROM AND INCLUDING THE DATE ON WHICH THE
PROSPECTUS DIRECTIVE IS IMPLEMENTED IN THAT RELEVANT MEMBER STATE (THE “RELEVANT
IMPLEMENTATION DATE”), IT HAS NOT MADE AND WILL NOT MAKE AN OFFER OF THE NOTES
TO THE PUBLIC IN THAT RELEVANT MEMBER STATE PRIOR TO THE PUBLICATION OF A
PROSPECTUS IN RELATION TO THE NOTES WHICH HAS BEEN APPROVED BY THE COMPETENT
AUTHORITY IN THAT RELEVANT MEMBER STATE OR, WHERE APPROPRIATE, APPROVED IN
ANOTHER RELEVANT MEMBER STATE AND NOTIFIED TO THE COMPETENT AUTHORITY IN THAT
RELEVANT MEMBER STATE, ALL IN ACCORDANCE WITH THE PROSPECTUS DIRECTIVE, EXCEPT
THAT IT MAY, WITH EFFECT FROM AND INCLUDING THE RELEVANT IMPLEMENTATION DATE,
MAKE AN OFFER OF THE NOTES TO THE PUBLIC IN THAT RELEVANT MEMBER STATE AT ANY
TIME:


 

(A)                              TO LEGAL ENTITIES WHICH ARE AUTHORIZED OR
REGULATED TO OPERATE IN THE FINANCIAL MARKETS OR, IF NOT SO AUTHORIZED OR
REGULATED, WHOSE CORPORATE PURPOSE IS SOLELY TO INVEST IN SECURITIES;

 

(B)                                TO ANY LEGAL ENTITY WHICH HAS TWO OR MORE OF
(1) AN AVERAGE OF AT LEAST 250 EMPLOYEES DURING THE LAST FINANCIAL YEAR; (2) A
TOTAL BALANCE SHEET OF MORE THAN €43,000,000 AND (3) AN ANNUAL NET TURNOVER OF
MORE THAN €50,000,000, AS SHOWN IN ITS LAST ANNUAL OR CONSOLIDATED ACCOUNTS; OR

 

(C)                                IN ANY OTHER CIRCUMSTANCES WHICH DO NOT
REQUIRE THE PUBLICATION BY THE ISSUER OF A PROSPECTUS PURSUANT TO ARTICLE 3 OF
THE PROSPECTUS DIRECTIVE.

 

For the purposes of this representation, the expression an “offer of Notes to
the public” in any Relevant Member State means the communication in any form and
by any means of sufficient information on the terms of the offer and for the
Notes to be offered so as to enable an investor to decide to purchase or
subscribe the Notes, as the same may be varied in that Relevant Member State by
any measure implementing the Prospectus Directive in that Relevant Member State
and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.

 

17

--------------------------------------------------------------------------------


 


(D)           SUCH INITIAL PURCHASER HAS NOT NOR, PRIOR TO THE LATER TO OCCUR OF
(A) THE CLOSING DATE AND (B) COMPLETION OF THE DISTRIBUTION OF THE NOTES, WILL
NOT, USE, AUTHORIZE USE OF, REFER TO OR DISTRIBUTE ANY MATERIAL IN CONNECTION
WITH THE OFFERING AND SALE OF THE NOTES OTHER THAN (I) THE PRELIMINARY OFFERING
MEMORANDUM, THE PRICING DISCLOSURE PACKAGE, THE OFFERING MEMORANDUM, (II) ANY
WRITTEN COMMUNICATION THAT CONTAINS NO “ISSUER INFORMATION” (AS DEFINED IN RULE
433(H)(2) UNDER THE ACT) THAT WAS NOT INCLUDED (INCLUDING THROUGH INCORPORATION
BY REFERENCE) IN THE PRELIMINARY OFFERING MEMORANDUM OR ANY FREE WRITING
OFFERING DOCUMENT LISTED ON SCHEDULE IV HERETO, (III) THE FREE WRITING OFFERING
DOCUMENTS LISTED ON SCHEDULE IV HERETO, (IV) ANY WRITTEN COMMUNICATION PREPARED
BY SUCH INITIAL PURCHASER AND APPROVED BY THE COMPANY IN WRITING, OR (V) ANY
WRITTEN COMMUNICATION RELATING TO OR THAT CONTAINS THE TERMS OF THE NOTES AND/OR
OTHER INFORMATION THAT WAS INCLUDED (INCLUDING THROUGH INCORPORATION BY
REFERENCE) IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE
PACKAGE OR THE OFFERING MEMORANDUM.


 

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections 7(c)
and 7(d) hereof, counsel to the Company and counsel to the Initial Purchasers,
will rely upon the accuracy and truth of the foregoing representations,
warranties and agreements, and the Initial Purchasers hereby consent to such
reliance.

 

4.             Delivery of the Notes and Payment Therefor. Delivery to the
Initial Purchasers of and payment for the Notes shall be made at the office of
Porter & Hedges, L.L.P., 1000 Main Street, 36th Floor, Houston, Texas 77002, at
10:00 A.M., New York City time, on November 29, 2007 (the “Closing Date”). The
place of closing for the Notes and the Closing Date may be varied by agreement
between the Representatives and the Company.


 

The Notes will be delivered to the Trustee as custodian for The Depository Trust
Company (“DTC”), against payment by or on behalf of the Initial Purchasers of
the purchase price therefor by wire transfer in immediately available funds, by
causing DTC to credit the Notes to the account of the Initial Purchasers at DTC.
The Notes will be evidenced by one or more global securities in definitive form
(the “Global Notes”) and will be registered in the name of Cede & Co. as nominee
of DTC.

 


5.             AGREEMENTS OF THE COMPANY AND THE GUARANTORS. THE COMPANY AND THE
GUARANTORS, JOINTLY AND SEVERALLY, AGREE WITH EACH OF THE INITIAL PURCHASERS AS
FOLLOWS:


 


(A)           THE COMPANY AND THE GUARANTORS WILL FURNISH TO THE INITIAL
PURCHASERS, WITHOUT CHARGE, WITHIN ONE BUSINESS DAY OF THE DATE OF THE OFFERING
MEMORANDUM, SUCH NUMBER OF COPIES OF THE OFFERING MEMORANDUM AS IT MAY THEN BE
AMENDED OR SUPPLEMENTED AS THEY MAY REASONABLY REQUEST.


 


(B)           THE COMPANY AND THE GUARANTORS WILL NOT MAKE ANY AMENDMENT OR
SUPPLEMENT TO THE PRICING DISCLOSURE PACKAGE OR TO THE OFFERING MEMORANDUM OF
WHICH THE INITIAL PURCHASERS SHALL NOT PREVIOUSLY HAVE BEEN ADVISED OR TO WHICH
THEY SHALL REASONABLY OBJECT AFTER BEING SO ADVISED.

 

18

--------------------------------------------------------------------------------


 


(C)           EACH OF THE COMPANY AND THE GUARANTORS CONSENTS TO THE USE OF THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM IN ACCORDANCE WITH THE
SECURITIES OR BLUE SKY LAWS OF THE JURISDICTIONS IN WHICH THE NOTES ARE OFFERED
BY THE INITIAL PURCHASERS AND BY ALL DEALERS TO WHOM NOTES MAY BE SOLD, IN
CONNECTION WITH THE OFFERING AND SALE OF THE NOTES.


 


(D)           IF, AT ANY TIME PRIOR TO COMPLETION OF THE DISTRIBUTION OF THE
NOTES BY THE INITIAL PURCHASERS TO ELIGIBLE PURCHASERS, ANY EVENT OCCURS OR
INFORMATION BECOMES KNOWN THAT, IN THE JUDGMENT OF THE COMPANY OR ANY OF THE
GUARANTORS OR IN THE OPINION OF COUNSEL FOR THE INITIAL PURCHASERS, SHOULD BE
SET FORTH IN THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM SO THAT
THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, AS THEN AMENDED OR
SUPPLEMENTED, DOES NOT INCLUDE ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, OR IF IT
IS NECESSARY TO SUPPLEMENT OR AMEND THE PRICING DISCLOSURE PACKAGE OR THE
OFFERING MEMORANDUM IN ORDER TO COMPLY WITH ANY LAW, THE COMPANY AND THE
GUARANTORS WILL FORTHWITH PREPARE AN APPROPRIATE SUPPLEMENT OR AMENDMENT
THERETO, AND WILL EXPEDITIOUSLY FURNISH TO THE INITIAL PURCHASERS A REASONABLE
NUMBER OF COPIES THEREOF.


 


(E)           NONE OF THE COMPANY NOR ANY GUARANTOR WILL MAKE ANY OFFER TO SELL
OR SOLICITATION OF AN OFFER TO BUY THE NOTES THAT WOULD CONSTITUTE A FREE
WRITING OFFERING DOCUMENT WITHOUT THE PRIOR CONSENT OF THE REPRESENTATIVES,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; IF AT ANY TIME
FOLLOWING ISSUANCE OF A FREE WRITING OFFERING DOCUMENT ANY EVENT OCCURRED OR
OCCURS AS A RESULT OF WHICH SUCH FREE WRITING OFFERING DOCUMENT CONFLICTS WITH
THE INFORMATION IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE
PACKAGE OR THE OFFERING MEMORANDUM OR, WHEN TAKEN TOGETHER WITH THE INFORMATION
IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE OR THE
OFFERING MEMORANDUM, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES THEN PREVAILING, NOT MISLEADING, AS PROMPTLY AS
PRACTICABLE AFTER BECOMING AWARE THEREOF, THE COMPANY WILL GIVE NOTICE THEREOF
TO THE INITIAL PURCHASERS THROUGH THE REPRESENTATIVES AND, IF REQUESTED BY THE
REPRESENTATIVES, WILL PREPARE AND FURNISH WITHOUT CHARGE TO EACH INITIAL
PURCHASER A FREE WRITING OFFERING DOCUMENT OR OTHER DOCUMENT WHICH WILL CORRECT
SUCH CONFLICT, STATEMENT OR OMISSION.


 


(F)            PROMPTLY FROM TIME TO TIME TO TAKE SUCH ACTION AS THE INITIAL
PURCHASERS MAY REASONABLY REQUEST TO QUALIFY THE NOTES FOR OFFERING AND SALE
UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE INITIAL
PURCHASERS MAY REQUEST AND TO COMPLY WITH SUCH LAWS SO AS TO PERMIT THE
CONTINUANCE OF SALES AND DEALINGS THEREIN IN SUCH JURISDICTIONS FOR AS LONG AS
MAY BE NECESSARY TO COMPLETE THE DISTRIBUTION OF THE NOTES; PROVIDED THAT IN
CONNECTION THEREWITH THE COMPANY SHALL NOT BE REQUIRED TO (I) QUALIFY AS A
FOREIGN CORPORATION IN ANY JURISDICTION IN WHICH IT WOULD NOT OTHERWISE BE
REQUIRED TO SO QUALIFY, (II) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY
SUCH JURISDICTION OR (III) SUBJECT ITSELF TO TAXATION IN ANY JURISDICTION IN
WHICH IT WOULD NOT OTHERWISE BE SUBJECT.


 


(G)           FOR A PERIOD COMMENCING ON THE DATE HEREOF AND ENDING ON THE 90TH
DAY AFTER THE DATE OF THE OFFERING MEMORANDUM, THE COMPANY AND THE GUARANTORS
AGREE NOT TO, DIRECTLY OR INDIRECTLY, (1) OFFER FOR SALE, SELL, OR OTHERWISE
DISPOSE OF (OR ENTER INTO ANY TRANSACTION OR DEVICE THAT IS DESIGNED TO, OR
WOULD BE EXPECTED TO, RESULT IN THE DISPOSITION BY ANY PERSON AT

 

19

--------------------------------------------------------------------------------


 


ANY TIME IN THE FUTURE OF) ANY DEBT SECURITIES OF THE COMPANY SUBSTANTIALLY
SIMILAR TO THE NOTES OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH
DEBT SECURITIES OF THE COMPANY, OR SELL OR GRANT OPTIONS, RIGHTS OR WARRANTS
WITH RESPECT TO SUCH DEBT SECURITIES OF THE COMPANY OR SECURITIES CONVERTIBLE
INTO OR EXCHANGEABLE FOR SUCH DEBT SECURITIES OF THE COMPANY, (2) ENTER INTO ANY
SWAP OR OTHER DERIVATIVES TRANSACTION THAT TRANSFERS TO ANOTHER, IN WHOLE OR IN
PART, ANY OF THE ECONOMIC BENEFITS OR RISKS OF OWNERSHIP OF SUCH DEBT SECURITIES
OF THE COMPANY, WHETHER ANY SUCH TRANSACTION DESCRIBED IN CLAUSE (1) OR (2)
ABOVE IS TO BE SETTLED BY DELIVERY OF DEBT SECURITIES OF THE COMPANY OR OTHER
SECURITIES, IN CASH OR OTHERWISE, (3) FILE OR CAUSE TO BE FILED A REGISTRATION
STATEMENT, INCLUDING ANY AMENDMENTS, WITH RESPECT TO THE REGISTRATION OF DEBT
SECURITIES OF THE COMPANY SUBSTANTIALLY SIMILAR TO THE NOTES OR SECURITIES
CONVERTIBLE, EXERCISABLE OR EXCHANGEABLE INTO DEBT SECURITIES OF THE COMPANY OR
PUBLICLY ANNOUNCE AN OFFERING OF ANY DEBT SECURITIES OF THE COMPANY
SUBSTANTIALLY SIMILAR TO THE NOTES OR SECURITIES CONVERTIBLE OR EXCHANGEABLE
INTO SUCH DEBT SECURITIES, IN EACH CASE WITHOUT THE PRIOR WRITTEN CONSENT OF
LEHMAN BROTHERS INC., ON BEHALF OF THE INITIAL PURCHASERS, EXCEPT IN EACH CASE
ABOVE IN EXCHANGE FOR THE EXCHANGE NOTES AND THE EXCHANGE GUARANTEES IN
CONNECTION WITH THE EXCHANGE OFFER.


 


(H)           THE COMPANY WILL FURNISH TO THE HOLDERS OF THE NOTES AS SOON AS
PRACTICABLE AFTER THE END OF EACH FISCAL YEAR AN ANNUAL REPORT (INCLUDING A
BALANCE SHEET AND STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF
THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES CERTIFIED BY INDEPENDENT PUBLIC
ACCOUNTANTS) AND, AS SOON AS PRACTICABLE AFTER THE END OF EACH OF THE FIRST
THREE QUARTERS OF EACH FISCAL YEAR (BEGINNING WITH THE FISCAL QUARTER ENDING
AFTER THE DATE OF THE OFFERING MEMORANDUM), WILL MAKE AVAILABLE TO ITS
SECURITYHOLDERS CONSOLIDATED SUMMARY FINANCIAL INFORMATION OF THE COMPANY AND
ITS SUBSIDIARIES FOR SUCH QUARTER IN REASONABLE DETAIL; PROVIDED THAT, SO LONG
AS THE COMPANY FILES PERIODIC REPORTS PURSUANT TO SECTION 13 OR 15(D) OF THE
EXCHANGE ACT FOR THE FOREGOING PERIODS, THE COMPANY SHALL BE DEEMED TO COMPLY
WITH THIS SECTION 5(H).


 


(I)            SO LONG AS ANY OF THE NOTES ARE OUTSTANDING, THE COMPANY AND THE
GUARANTORS WILL FURNISH TO THE INITIAL PURCHASERS, AS SOON AS AVAILABLE, A COPY
OF EACH REPORT OF THE COMPANY OR ANY GUARANTOR MAILED TO STOCKHOLDERS GENERALLY,
PROVIDED THAT SO LONG AS THE COMPANY FILES PERIODIC REPORTS PURSUANT TO SECTION
13 OR 15(D) OF THE EXCHANGE ACT, THE COMPANY SHALL BE DEEMED TO COMPLY WITH THIS
SECTION 5(I).


 


(J)            THE COMPANY WILL APPLY THE NET PROCEEDS FROM THE SALE OF THE
NOTES SUBSTANTIALLY IN ACCORDANCE WITH THE DESCRIPTION SET FORTH IN THE OFFERING
MEMORANDUM UNDER THE CAPTION “USE OF PROCEEDS.”


 


(K)           THE COMPANY, THE GUARANTORS AND THEIR RESPECTIVE AFFILIATES WILL
NOT TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT HAS CONSTITUTED
OR THAT REASONABLY WOULD BE EXPECTED TO CAUSE OR RESULT IN THE STABILIZATION OR
MANIPULATION OF THE PRICE OF ANY SECURITY OF THE COMPANY OR THE GUARANTORS IN
CONNECTION WITH THE OFFERING OF THE NOTES.


 

(l)            The Company and the Guarantors will use their commercially
reasonable efforts to permit the Notes to be designated as Private Offerings,
Resales and Trading through Automated Linkages (PORTAL) MarketSM (the “PORTAL
MarketSM”) securities in accordance with the rules and regulations adopted by
the Financial Industry Regulatory Authority, Inc.

 

20

--------------------------------------------------------------------------------


 


RELATING TO TRADING IN THE PORTAL MARKETSM AND TO PERMIT THE NOTES TO BE
ELIGIBLE FOR CLEARANCE AND SETTLEMENT THROUGH DTC.


 


(M)          THE COMPANY AND THE GUARANTORS WILL TAKE REASONABLE PRECAUTIONS
DESIGNED TO INSURE THAT ANY OFFER OR SALE, DIRECT OR INDIRECT, IN THE UNITED
STATES OR TO ANY U.S. PERSON (AS DEFINED IN RULE 902 UNDER THE SECURITIES ACT),
OF ANY NOTES OR ANY SUBSTANTIALLY SIMILAR SECURITY ISSUED BY THE COMPANY OR ANY
GUARANTOR, WITHIN SIX MONTHS SUBSEQUENT TO THE DATE ON WHICH THE DISTRIBUTION OF
THE NOTES HAS BEEN COMPLETED (AS NOTIFIED TO THE COMPANY BY THE INITIAL
PURCHASERS), IS MADE UNDER RESTRICTIONS AND OTHER CIRCUMSTANCES REASONABLY
DESIGNED NOT TO AFFECT THE STATUS OF THE OFFER AND SALE OF THE NOTES IN THE
UNITED STATES AND TO U.S. PERSONS CONTEMPLATED BY THIS AGREEMENT AS TRANSACTIONS
EXEMPT FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT, INCLUDING ANY
SALES PURSUANT TO RULE 144A UNDER, OR REGULATIONS D OR S OF, THE SECURITIES ACT.


 


(N)           THE COMPANY AND THE GUARANTORS WILL NOT, AND WILL NOT PERMIT ANY
OF THEIR RESPECTIVE AFFILIATES (AS DEFINED IN RULE 144 UNDER THE SECURITIES ACT)
TO, RESELL ANY OF THE NOTES THAT CONSTITUTE “RESTRICTED SECURITIES” UNDER RULE
144 THAT HAVE BEEN ACQUIRED BY ANY OF THEM, EXCEPT FOR NOTES PURCHASED BY THE
COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE AFFILIATES AND RESOLD IN A
TRANSACTION REGISTERED UNDER THE SECURITIES ACT.


 


(O)           THE COMPANY AND THE GUARANTORS AGREE NOT TO SELL, OFFER FOR SALE
OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE SALE OF THE
NOTES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION UNDER THE SECURITIES ACT
OF THE SALE TO THE INITIAL PURCHASERS OR THE ELIGIBLE PURCHASERS OF THE NOTES.


 


(P)           THE COMPANY AND THE GUARANTORS AGREE TO COMPLY WITH ALL THE TERMS
AND CONDITIONS OF THE REGISTRATION RIGHTS AGREEMENT AND ALL AGREEMENTS SET FORTH
IN THE REPRESENTATION LETTERS OF THE COMPANY AND THE GUARANTORS TO DTC RELATING
TO THE APPROVAL OF THE NOTES BY DTC FOR “BOOK ENTRY” TRANSFER.


 


(Q)           THE COMPANY AND THE GUARANTORS WILL TAKE SUCH STEPS AS SHALL BE
NECESSARY TO ENSURE THAT NEITHER THE COMPANY NOR ANY OF THE COMPANY’S
SUBSIDIARIES BECOMES AN “INVESTMENT COMPANY” WITHIN THE MEANING OF SUCH TERM
UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.


 


(R)            NEITHER THE COMPANY NOR ANY GUARANTOR WILL TAKE ANY ACTION OR
OMIT TO TAKE ANY ACTION (SUCH AS ISSUING ANY PRESS RELEASE RELATING TO THE NOTES
WITHOUT AN APPROPRIATE LEGEND) WHICH MAY RESULT IN THE LOSS BY ANY OF THE
INITIAL PURCHASERS OF THE ABILITY TO RELY ON ANY STABILIZATION SAFE HARBOR
PROVIDED BY THE FINANCIAL SERVICES AUTHORITY UNDER THE FSMA.


 


(S)           THE COMPANY AND THE GUARANTORS WILL DO AND PERFORM ALL THINGS
REQUIRED OR NECESSARY TO BE DONE AND PERFORMED UNDER THIS AGREEMENT BY THEM
PRIOR TO THE CLOSING DATE, AND TO SATISFY ALL CONDITIONS PRECEDENT TO THE
INITIAL PURCHASERS’ OBLIGATIONS HEREUNDER TO PURCHASE THE NOTES.


 


6.             EXPENSES. WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT ARE CONSUMMATED OR THIS AGREEMENT BECOMES EFFECTIVE OR IS TERMINATED,
THE COMPANY AND THE

 

21

--------------------------------------------------------------------------------


 

Guarantors, jointly and severally, agree, to pay all costs, expenses, fees and
taxes incident to and in connection with: (i) the preparation, printing, filing
and distribution of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum (including, without limitation, financial
statements and exhibits) and all amendments and supplements thereto (including
the fees, disbursements and out-of-pocket expenses of the Company’s accountants
and counsel, but not, however, legal fees, disbursements and other out-of-pocket
expenses of the Initial Purchasers’ counsel incurred in connection therewith);
(ii) the preparation, printing (including, without limitation, word processing
and duplication costs) and delivery of this Agreement, the Indenture, the
Registration Rights Agreement, all Blue Sky memoranda and all other agreements,
memoranda, correspondence and other documents printed and delivered in
connection therewith and with the Exempt Resales (but not, however, legal fees,
disbursements and other out-of-pocket expenses of the Initial Purchasers’
counsel incurred in connection with any of the foregoing other than fees of such
counsel plus reasonable disbursements incurred in connection with the
preparation, printing and delivery of such Blue Sky memoranda not to exceed
(when added to the amount to be paid pursuant to clause (iv) below) $5,000);
(iii) the issuance and delivery by the Company of the Notes and by the
Guarantors of the Guarantees and any taxes payable in connection therewith; (iv)
the qualification of the Notes and Exchange Notes for offer and sale under the
securities or Blue Sky laws of the several states (including, without
limitation, the reasonable fees and disbursements of the Initial Purchasers’
counsel relating to such registration or qualification not to exceed (when added
to the amount to be paid pursuant to clause (ii) above) $5,000); (v) the
furnishing of such copies of the Pricing Disclosure Package and the Offering
Memorandum, and all amendments and supplements thereto, as may be reasonably
requested for use in connection with the Exempt Resales; (vi) the preparation of
the Notes (including, without limitation, printing and engraving thereof); (vii)
the application for quotation of the Notes in the PORTAL MarketSM (including all
disbursements and listing fees); (viii) the approval of the Notes by DTC for
“book-entry” transfer (including fees, disbursements and other out-of-pocket
expenses of counsel); (ix) the rating of the Notes and the Exchange Notes; (x)
the obligations of the Trustee, any agent of the Trustee and the counsel for the
Trustee in connection with the Indenture, the Notes, the Guarantees, the
Exchange Notes and the Exchange Guarantees; (xi) the performance by the Company
and the Guarantors of their other obligations under this Agreement; and (xii)
all travel expenses (including expenses related to chartered aircraft) of each
Initial Purchaser and the Company’s officers and employees and any other
expenses of each Initial Purchaser and the Company in connection with attending
or hosting meetings with prospective purchasers of the Notes, and expenses
associated with any electronic road show; provided, however, that the Initial
Purchasers agree to pay 50% of the expenses related to chartered aircraft.


 


7.             CONDITIONS TO INITIAL PURCHASERS’ OBLIGATIONS. THE RESPECTIVE
OBLIGATIONS OF THE INITIAL PURCHASERS HEREUNDER ARE SUBJECT TO THE ACCURACY,
WHEN MADE AND ON AND AS OF THE CLOSING DATE, OF THE REPRESENTATIONS AND
WARRANTIES OF THE COMPANY AND THE GUARANTORS CONTAINED HEREIN, TO THE
PERFORMANCE BY THE COMPANY AND THE GUARANTORS OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER, AND TO EACH OF THE FOLLOWING ADDITIONAL TERMS AND CONDITIONS:


 


(A)           THE INITIAL PURCHASERS SHALL NOT HAVE DISCOVERED AND DISCLOSED TO
THE COMPANY ON OR PRIOR TO THE CLOSING DATE THAT THE PRICING DISCLOSURE PACKAGE
OR THE OFFERING MEMORANDUM, OR ANY AMENDMENT OR SUPPLEMENT THERETO, CONTAINS AN
UNTRUE STATEMENT OF A FACT WHICH, IN THE OPINION OF VINSON & ELKINS L.L.P.,
COUNSEL TO THE INITIAL PURCHASERS, IS MATERIAL OR

 

22

--------------------------------------------------------------------------------


 


OMITS TO STATE A FACT WHICH, IN THE OPINION OF SUCH COUNSEL, IS MATERIAL AND IS
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING.


 


(B)           ALL CORPORATE PROCEEDINGS AND OTHER LEGAL MATTERS INCIDENT TO THE
AUTHORIZATION, FORM AND VALIDITY OF THIS AGREEMENT, THE NOTES, THE GUARANTEES,
THE EXCHANGE NOTES, THE EXCHANGE GUARANTEES, THE REGISTRATION RIGHTS AGREEMENT,
THE INDENTURE, THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, AND
ALL OTHER LEGAL MATTERS RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE REASONABLY SATISFACTORY IN ALL MATERIAL RESPECTS TO
COUNSEL FOR THE INITIAL PURCHASERS, AND THE COMPANY AND THE GUARANTORS SHALL
HAVE FURNISHED TO SUCH COUNSEL ALL DOCUMENTS AND INFORMATION THAT THEY MAY
REASONABLY REQUEST TO ENABLE THEM TO PASS UPON SUCH MATTERS.


 


(C)           NEWTON W. WILSON, GENERAL COUNSEL OF THE COMPANY, PORTER & HEDGES,
L.L.P., WILMER CUTLER PICKERNG HALE AND DORR LLP AND LISKOW & LEWIS, A
PROFESSIONAL LAW CORPORATION, SHALL HAVE FURNISHED TO THE INITIAL PURCHASERS
THEIR WRITTEN OPINIONS, AS COUNSEL TO THE COMPANY AND THE GUARANTORS, ADDRESSED
TO THE INITIAL PURCHASERS AND DATED THE CLOSING DATE, COVERING THE MATTERS SET
FORTH IN EXHIBIT B HERETO.


 


(D)           THE INITIAL PURCHASERS SHALL HAVE RECEIVED FROM VINSON & ELKINS
L.L.P., COUNSEL FOR THE INITIAL PURCHASERS, SUCH OPINION OR OPINIONS, DATED THE
CLOSING DATE, WITH RESPECT TO THE ISSUANCE AND SALE OF THE NOTES, THE
GUARANTEES, THE PRICING DISCLOSURE PACKAGE, THE OFFERING MEMORANDUM AND OTHER
RELATED MATTERS AS THE INITIAL PURCHASERS MAY REASONABLY REQUIRE, AND THE
COMPANY SHALL HAVE FURNISHED TO SUCH COUNSEL SUCH DOCUMENTS AND INFORMATION AS
THEY REASONABLY REQUEST FOR THE PURPOSE OF ENABLING THEM TO PASS UPON SUCH
MATTERS.


 


(E)           AT THE TIME OF EXECUTION OF THIS AGREEMENT, THE INITIAL PURCHASERS
SHALL HAVE RECEIVED FROM GRANT THORNTON LLP A LETTER, IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS, ADDRESSED TO THE INITIAL
PURCHASERS AND DATED THE DATE HEREOF (I) CONFIRMING THAT THEY ARE INDEPENDENT
PUBLIC ACCOUNTANTS UNDER RULE 3600T OF THE PUBLIC COMPANY ACCOUNTING OVERSIGHT
BOARD’S INTERIM INDEPENDENCE STANDARDS AND ITS INTERPRETATIONS AND RULINGS AND
(II) STATING, AS OF THE DATE HEREOF (OR, WITH RESPECT TO MATTERS INVOLVING
CHANGES OR DEVELOPMENTS SINCE THE RESPECTIVE DATES AS OF WHICH SPECIFIED
FINANCIAL INFORMATION IS GIVEN IN THE PRICING DISCLOSURE PACKAGE, AS OF A DATE
NOT MORE THAN THREE DAYS PRIOR TO THE DATE HEREOF), THE CONCLUSIONS AND FINDINGS
OF SUCH FIRM WITH RESPECT TO THE FINANCIAL INFORMATION AND (III) COVERING SUCH
OTHER MATTERS AS ARE ORDINARILY COVERED BY ACCOUNTANTS’ “COMFORT LETTERS” TO
UNDERWRITERS IN CONNECTION WITH REGISTERED PUBLIC OFFERINGS.


 


(F)            WITH RESPECT TO THE LETTER OF GRANT THORNTON LLP REFERRED TO IN
THE PRECEDING PARAGRAPH AND DELIVERED TO THE INITIAL PURCHASERS CONCURRENTLY
WITH THE EXECUTION OF THIS AGREEMENT (THE “INITIAL LETTER”), THE COMPANY SHALL
HAVE FURNISHED TO THE INITIAL PURCHASERS A LETTER (THE “BRING-DOWN LETTER”) OF
SUCH ACCOUNTANTS, ADDRESSED TO THE INITIAL PURCHASERS AND DATED THE CLOSING DATE
(I) CONFIRMING THAT THEY ARE INDEPENDENT PUBLIC ACCOUNTANTS UNDER RULE 3600T OF
THE PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD’S INTERIM INDEPENDENCE STANDARDS
AND ITS INTERPRETATIONS AND RULINGS, (II) STATING, AS OF THE CLOSING DATE (OR,
WITH RESPECT TO MATTERS INVOLVING CHANGES OR DEVELOPMENTS SINCE THE RESPECTIVE
DATES AS OF WHICH SPECIFIED FINANCIAL INFORMATION IS GIVEN IN EACH OF THE
PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, AS OF A DATE NOT MORE
THAN THREE DAYS PRIOR TO THE DATE OF THE CLOSING DATE), THE CONCLUSIONS AND

 

23

--------------------------------------------------------------------------------


 


FINDINGS OF SUCH FIRM WITH RESPECT TO THE FINANCIAL INFORMATION AND OTHER
MATTERS COVERED BY THE INITIAL LETTER AND (III) CONFIRMING IN ALL MATERIAL
RESPECTS THE CONCLUSIONS AND FINDINGS SET FORTH IN THE INITIAL LETTER.


 


(G)           EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE PACKAGE, (I) NEITHER
THE COMPANY, ANY GUARANTOR NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES SHALL HAVE
SUSTAINED, SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS INCLUDED IN
THE PRICING DISCLOSURE PACKAGE, ANY LOSS OR INTERFERENCE WITH ITS BUSINESS FROM
FIRE, EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT COVERED BY INSURANCE,
OR FROM ANY LABOR DISPUTE OR COURT OR GOVERNMENTAL ACTION, ORDER OR DECREE OR
(II) SINCE SUCH DATE, THERE SHALL NOT HAVE BEEN ANY CHANGE IN THE CAPITAL STOCK
OR LONG-TERM DEBT OF THE COMPANY, ANY GUARANTOR OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OR ANY CHANGE, OR ANY DEVELOPMENT INVOLVING A PROSPECTIVE CHANGE,
IN OR AFFECTING THE CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY, PROPERTIES, MANAGEMENT, BUSINESS OR PROSPECTS OF THE
COMPANY, THE GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES, TAKEN AS A WHOLE, THE
EFFECT OF WHICH, IN ANY SUCH CASE DESCRIBED IN CLAUSE (I) OR (II), IS,
INDIVIDUALLY OR IN THE AGGREGATE, IN THE JUDGMENT OF THE REPRESENTATIVES, SO
MATERIAL AND ADVERSE AS TO MAKE IT IMPRACTICABLE OR INADVISABLE TO PROCEED WITH
THE OFFERING OR THE DELIVERY OF THE NOTES BEING DELIVERED ON THE CLOSING DATE ON
THE TERMS AND IN THE MANNER CONTEMPLATED IN THE OFFERING MEMORANDUM.


 


(H)           THE COMPANY AND EACH GUARANTOR SHALL HAVE FURNISHED OR CAUSED TO
BE FURNISHED TO THE INITIAL PURCHASERS ON THE CLOSING DATE CERTIFICATES OF
OFFICERS OF THE COMPANY AND EACH GUARANTOR SATISFACTORY TO THE INITIAL
PURCHASERS AS TO SUCH MATTERS AS THE REPRESENTATIVES MAY REASONABLY REQUEST,
INCLUDING, WITHOUT LIMITATION, A STATEMENT THAT:


 


(I)            THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY AND
THE GUARANTORS IN SECTION 2 ARE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE,
AND THE COMPANY HAS COMPLIED WITH ALL ITS AGREEMENTS CONTAINED HEREIN AND
SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED HEREUNDER
AT OR PRIOR TO THE CLOSING DATE; AND


 


(II)           THEY HAVE CAREFULLY EXAMINED THE PRICING DISCLOSURE PACKAGE AND
THE OFFERING MEMORANDUM, AND, IN THEIR OPINION, (A) THE PRICING DISCLOSURE
PACKAGE, AS OF THE APPLICABLE TIME AND AS OF THE CLOSING DATE, AND THE OFFERING
MEMORANDUM, AS OF ITS DATE AND AS OF THE CLOSING DATE, DID NOT AND DO NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT AND DID NOT AND DO NOT OMIT TO
STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING AND (B) SINCE THE
DATE OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, NO EVENT HAS
OCCURRED WHICH SHOULD HAVE BEEN SET FORTH IN A SUPPLEMENT OR AMENDMENT TO THE
PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM.


 


(I)            THE NOTES SHALL HAVE BEEN DESIGNATED FOR TRADING ON THE PORTAL
MARKETSM.


 


(J)            THE COMPANY AND THE GUARANTORS SHALL HAVE EXECUTED AND DELIVERED
THE REGISTRATION RIGHTS AGREEMENT, AND THE INITIAL PURCHASERS SHALL HAVE
RECEIVED AN ORIGINAL COPY THEREOF, DULY EXECUTED BY THE COMPANY AND THE
GUARANTORS.

 

24

--------------------------------------------------------------------------------


 


(K)           THE COMPANY, THE GUARANTORS AND THE TRUSTEE SHALL HAVE EXECUTED
AND DELIVERED THE INDENTURE, AND THE INITIAL PURCHASERS SHALL HAVE RECEIVED AN
ORIGINAL COPY THEREOF, DULY EXECUTED BY THE COMPANY, THE GUARANTORS AND THE
TRUSTEE.


 


(L)            SUBSEQUENT TO THE EXECUTION AND DELIVERY OF THIS AGREEMENT THERE
SHALL NOT HAVE OCCURRED ANY OF THE FOLLOWING:  (I) TRADING IN SECURITIES
GENERALLY ON THE NEW YORK STOCK EXCHANGE OR THE AMERICAN STOCK EXCHANGE OR IN
THE OVER-THE-COUNTER MARKET, OR TRADING IN ANY SECURITIES OF THE COMPANY ON ANY
EXCHANGE OR IN THE OVER-THE-COUNTER MARKET, SHALL HAVE BEEN SUSPENDED OR
MATERIALLY LIMITED OR THE SETTLEMENT OF SUCH TRADING GENERALLY SHALL HAVE BEEN
MATERIALLY DISRUPTED OR MINIMUM PRICES SHALL HAVE BEEN ESTABLISHED ON ANY SUCH
EXCHANGE OR SUCH MARKET BY THE COMMISSION, BY SUCH EXCHANGE OR BY ANY OTHER
REGULATORY BODY OR GOVERNMENTAL AUTHORITY HAVING JURISDICTION, (II) A BANKING
MORATORIUM SHALL HAVE BEEN DECLARED BY FEDERAL OR STATE AUTHORITIES, (III) THE
UNITED STATES SHALL HAVE BECOME ENGAGED IN HOSTILITIES, THERE SHALL HAVE BEEN AN
ESCALATION IN HOSTILITIES INVOLVING THE UNITED STATES OR THERE SHALL HAVE BEEN A
DECLARATION OF A NATIONAL EMERGENCY OR WAR BY THE UNITED STATES OR (IV) THERE
SHALL HAVE OCCURRED SUCH A MATERIAL ADVERSE CHANGE IN GENERAL ECONOMIC,
POLITICAL OR FINANCIAL CONDITIONS, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF
TERRORIST ACTIVITIES AFTER THE DATE HEREOF (OR THE EFFECT OF INTERNATIONAL
CONDITIONS ON THE FINANCIAL MARKETS IN THE UNITED STATES SHALL BE SUCH), AS TO
MAKE IT, IN THE JUDGMENT OF THE REPRESENTATIVES, IMPRACTICABLE OR INADVISABLE TO
PROCEED WITH THE OFFERING OR DELIVERY OF THE NOTES BEING DELIVERED ON THE
CLOSING DATE ON THE TERMS AND IN THE MANNER CONTEMPLATED IN THE OFFERING
MEMORANDUM OR THAT, IN THE JUDGMENT OF THE REPRESENTATIVES, WOULD MATERIALLY AND
ADVERSELY AFFECT THE FINANCIAL MARKETS OR THE MARKETS FOR THE NOTES AND OTHER
DEBT SECURITIES.


 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 


8.             INDEMNIFICATION AND CONTRIBUTION.


 


(A)           THE COMPANY AND EACH GUARANTOR, HEREBY AGREE, JOINTLY AND
SEVERALLY, TO INDEMNIFY AND HOLD HARMLESS EACH INITIAL PURCHASER, ITS DIRECTORS,
OFFICERS AND EMPLOYEES AND EACH PERSON, IF ANY, WHO CONTROLS ANY INITIAL
PURCHASER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT, FROM AND
AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY, JOINT OR SEVERAL, OR ANY ACTION IN
RESPECT THEREOF (INCLUDING, BUT NOT LIMITED TO, ANY LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION RELATING TO PURCHASES AND SALES OF NOTES), TO WHICH THAT
INITIAL PURCHASER, DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON MAY BECOME
SUBJECT, UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR IS BASED UPON, (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED (A) IN ANY
FREE WRITING OFFERING DOCUMENT, ANY PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO, (B) IN ANY BLUE SKY APPLICATION OR OTHER DOCUMENT PREPARED OR EXECUTED
BY THE COMPANY OR ANY GUARANTOR (OR BASED UPON ANY WRITTEN INFORMATION FURNISHED
BY THE COMPANY OR ANY GUARANTOR) SPECIFICALLY FOR THE PURPOSE OF QUALIFYING ANY
OR ALL OF THE NOTES UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION
(ANY SUCH APPLICATION, DOCUMENT OR INFORMATION BEING HEREINAFTER CALLED A “BLUE
SKY APPLICATION”) OR (C) IN ANY MATERIALS OR INFORMATION PROVIDED TO INVESTORS
BY, OR WITH THE APPROVAL OF, THE COMPANY IN CONNECTION WITH THE MARKETING OF THE
OFFERING OF THE NOTES

 

25

--------------------------------------------------------------------------------


 


(“MARKETING MATERIALS”), INCLUDING ANY ROADSHOW OR INVESTOR PRESENTATIONS MADE
TO INVESTORS BY THE COMPANY (WHETHER IN PERSON OR ELECTRONICALLY) OR (II) THE
OMISSION OR ALLEGED OMISSION TO STATE IN ANY FREE WRITING OFFERING DOCUMENT, ANY
PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE OR THE OFFERING
MEMORANDUM, OR IN ANY AMENDMENT OR SUPPLEMENT THERETO, OR IN ANY BLUE SKY
APPLICATION OR IN ANY MARKETING MATERIALS, ANY MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING, AND SHALL REIMBURSE EACH INITIAL PURCHASER AND
EACH SUCH DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON PROMPTLY UPON DEMAND
FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THAT INITIAL PURCHASER,
DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON IN CONNECTION WITH
INVESTIGATING OR DEFENDING OR PREPARING TO DEFEND AGAINST ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION AS SUCH EXPENSES ARE INCURRED; PROVIDED, HOWEVER,
THAT THE COMPANY AND THE GUARANTORS SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE
EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR
IS BASED UPON, ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION MADE IN ANY FREE WRITING OFFERING DOCUMENT, ANY PRELIMINARY
OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM,
OR IN ANY SUCH AMENDMENT OR SUPPLEMENT THERETO, OR IN ANY BLUE SKY APPLICATION
OR IN ANY MARKETING MATERIALS, IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION CONCERNING SUCH INITIAL PURCHASER FURNISHED TO THE COMPANY THROUGH
THE REPRESENTATIVES BY OR ON BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY FOR
INCLUSION THEREIN, WHICH INFORMATION CONSISTS SOLELY OF THE INFORMATION
SPECIFIED IN SECTION 8(E). THE FOREGOING INDEMNITY AGREEMENT IS IN ADDITION TO
ANY LIABILITY THAT THE COMPANY OR THE GUARANTORS MAY OTHERWISE HAVE TO ANY
INITIAL PURCHASER OR TO ANY DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON OF
THAT INITIAL PURCHASER.


 


(B)           EACH INITIAL PURCHASER, SEVERALLY AND NOT JOINTLY, HEREBY AGREES
TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH GUARANTOR, THEIR RESPECTIVE
OFFICERS AND EMPLOYEES, EACH OF THEIR RESPECTIVE DIRECTORS, AND EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY OR ANY GUARANTOR WITHIN THE MEANING OF SECTION 15
OF THE SECURITIES ACT, FROM AND AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY,
JOINT OR SEVERAL, OR ANY ACTION IN RESPECT THEREOF, TO WHICH THE COMPANY, ANY
GUARANTOR OR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON MAY
BECOME SUBJECT, UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSS,
CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR IS BASED UPON, (I) ANY
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED (A) IN
ANY FREE WRITING OFFERING DOCUMENT, ANY PRELIMINARY OFFERING MEMORANDUM, THE
PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO, (B) IN ANY BLUE SKY APPLICATION, OR (C) IN ANY MARKETING
MATERIALS OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE IN ANY FREE WRITING
OFFERING DOCUMENT, ANY PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE
PACKAGE OR THE OFFERING MEMORANDUM, OR IN ANY AMENDMENT OR SUPPLEMENT THERETO,
OR IN ANY BLUE SKY APPLICATION OR IN ANY MARKETING MATERIALS ANY MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT IN EACH CASE ONLY
TO THE EXTENT THAT THE UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION
OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION CONCERNING SUCH INITIAL PURCHASER FURNISHED TO THE COMPANY THROUGH
THE REPRESENTATIVES BY OR ON BEHALF OF THAT INITIAL PURCHASER SPECIFICALLY FOR
INCLUSION THEREIN, WHICH INFORMATION IS LIMITED TO THE INFORMATION SET FORTH IN
SECTION 8(E). THE FOREGOING INDEMNITY AGREEMENT IS IN ADDITION TO ANY LIABILITY
THAT ANY INITIAL PURCHASER MAY OTHERWISE HAVE TO THE COMPANY, ANY GUARANTOR OR
ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON.

 

26

--------------------------------------------------------------------------------


 


(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION
8 OF NOTICE OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION, THE INDEMNIFIED
PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE
INDEMNIFYING PARTY UNDER THIS SECTION 8, NOTIFY THE INDEMNIFYING PARTY IN
WRITING OF THE CLAIM OR THE COMMENCEMENT OF THAT ACTION; PROVIDED, HOWEVER, THAT
THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY
LIABILITY THAT IT MAY HAVE UNDER THIS SECTION 8 EXCEPT TO THE EXTENT IT HAS BEEN
MATERIALLY PREJUDICED BY SUCH FAILURE AND; PROVIDED, FURTHER, THAT THE FAILURE
TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT
MAY HAVE TO AN INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 8. IF ANY
SUCH CLAIM OR ACTION SHALL BE BROUGHT AGAINST AN INDEMNIFIED PARTY, AND IT SHALL
NOTIFY THE INDEMNIFYING PARTY THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED
TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH ANY OTHER
SIMILARLY NOTIFIED INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY. AFTER NOTICE FROM THE
INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE
DEFENSE OF SUCH CLAIM OR ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO
THE INDEMNIFIED PARTY UNDER THIS SECTION 8 FOR ANY LEGAL OR OTHER EXPENSES
SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, THAT
THE INITIAL PURCHASERS SHALL HAVE THE RIGHT TO EMPLOY COUNSEL TO REPRESENT
JOINTLY THE INITIAL PURCHASERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES AND CONTROLLING PERSONS WHO MAY BE SUBJECT TO LIABILITY ARISING OUT OF
ANY CLAIM IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT BY THE INITIAL PURCHASERS
AGAINST THE COMPANY OR ANY GUARANTOR UNDER THIS SECTION 8, IF (I) THE COMPANY,
THE GUARANTORS AND THE INITIAL PURCHASERS SHALL HAVE SO MUTUALLY AGREED; (II)
THE COMPANY AND THE GUARANTORS HAVE FAILED WITHIN A REASONABLE TIME TO RETAIN
COUNSEL REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS; (III) THE INITIAL
PURCHASERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND CONTROLLING
PERSONS SHALL HAVE REASONABLY CONCLUDED, BASED ON THE ADVICE OF COUNSEL, THAT
THERE MAY BE LEGAL DEFENSES AVAILABLE TO THEM THAT ARE DIFFERENT FROM OR IN
ADDITION TO THOSE AVAILABLE TO THE COMPANY AND THE GUARANTORS; OR (IV) THE NAMED
PARTIES IN ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH
THE INITIAL PURCHASERS OR THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR
CONTROLLING PERSONS, ON THE ONE HAND, AND THE COMPANY AND THE GUARANTORS, ON THE
OTHER HAND, AND REPRESENTATION OF BOTH SETS OF PARTIES BY THE SAME COUNSEL WOULD
PRESENT A CONFLICT DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN THEM,
AND IN ANY SUCH EVENT THE FEES AND EXPENSES OF SUCH SEPARATE COUNSEL SHALL BE
PAID BY THE COMPANY AND THE GUARANTORS. NO INDEMNIFYING PARTY SHALL (A) WITHOUT
THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTIES (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY
JUDGMENT WITH RESPECT TO ANY PENDING OR THREATENED CLAIM, ACTION, SUIT OR
PROCEEDING IN RESPECT OF WHICH INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT
HEREUNDER (WHETHER OR NOT THE INDEMNIFIED PARTIES ARE ACTUAL OR POTENTIAL
PARTIES TO SUCH CLAIM OR ACTION) UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT
INCLUDES AN UNCONDITIONAL RELEASE OF EACH INDEMNIFIED PARTY FROM ALL LIABILITY
ARISING OUT OF SUCH CLAIM, ACTION, SUIT OR PROCEEDING, OR (B) BE LIABLE FOR ANY
SETTLEMENT OF ANY SUCH ACTION EFFECTED WITHOUT ITS WRITTEN CONSENT (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD), BUT IF SETTLED WITH THE CONSENT OF
THE INDEMNIFYING PARTY OR IF THERE BE A FINAL JUDGMENT OR THE PLAINTIFF IN ANY
SUCH ACTION, THE INDEMNIFYING PARTY AGREES TO INDEMNIFY AND HOLD HARMLESS ANY
INDEMNIFIED PARTY FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH
SETTLEMENT OR JUDGMENT.


 


(D)           IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 8 SHALL FOR
ANY REASON BE UNAVAILABLE TO OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED
PARTY UNDER SECTION 8(A) OR 8(B) IN

 

27

--------------------------------------------------------------------------------


 


RESPECT OF ANY LOSS, CLAIM, DAMAGE OR LIABILITY, OR ANY ACTION IN RESPECT
THEREOF, REFERRED TO THEREIN, THEN EACH INDEMNIFYING PARTY SHALL, IN LIEU OF
INDEMNIFYING SUCH INDEMNIFIED PARTY, CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY
SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY, OR
ACTION IN RESPECT THEREOF, (I) IN SUCH PROPORTION AS SHALL BE APPROPRIATE TO
REFLECT THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND THE GUARANTORS, ON THE
ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER, FROM THE OFFERING OF THE
NOTES OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY
APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE
RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF
THE COMPANY AND THE GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON
THE OTHER, WITH RESPECT TO THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH
LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION IN RESPECT THEREOF, AS WELL AS ANY
OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE RELATIVE BENEFITS RECEIVED BY THE
COMPANY AND THE GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE
OTHER, WITH RESPECT TO SUCH OFFERING SHALL BE DEEMED TO BE IN THE SAME
PROPORTION AS THE TOTAL NET PROCEEDS FROM THE OFFERING OF THE NOTES PURCHASED
UNDER THIS AGREEMENT (BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY AND THE
GUARANTORS, ON THE ONE HAND, AND THE TOTAL DISCOUNTS RECEIVED BY THE INITIAL
PURCHASERS WITH RESPECT TO THE NOTES PURCHASED UNDER THIS AGREEMENT, ON THE
OTHER HAND, BEAR TO THE TOTAL GROSS PROCEEDS FROM THE OFFERING OF THE NOTES
UNDER THIS AGREEMENT AS SET FORTH ON THE COVER PAGE OF THE OFFERING MEMORANDUM.
THE RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO WHETHER THE UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO
STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY, THE
GUARANTORS, OR THE INITIAL PURCHASERS, THE INTENT OF THE PARTIES AND THEIR
RELATIVE KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH STATEMENT OR OMISSION. FOR PURPOSES OF THE PRECEDING TWO SENTENCES, THE NET
PROCEEDS DEEMED TO BE RECEIVED BY THE COMPANY SHALL BE DEEMED TO BE ALSO FOR THE
BENEFIT OF THE GUARANTORS, AND INFORMATION SUPPLIED BY THE COMPANY SHALL ALSO BE
DEEMED TO HAVE BEEN SUPPLIED BY THE GUARANTORS. THE COMPANY, THE GUARANTORS, AND
THE INITIAL PURCHASERS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTIONS PURSUANT TO THIS SECTION 8(D) WERE TO BE DETERMINED BY PRO RATA
ALLOCATION (EVEN IF THE INITIAL PURCHASERS WERE TREATED AS ONE ENTITY FOR SUCH
PURPOSE) OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE INTO ACCOUNT
THE EQUITABLE CONSIDERATIONS REFERRED TO HEREIN. THE AMOUNT PAID OR PAYABLE BY
AN INDEMNIFIED PARTY AS A RESULT OF THE LOSS, CLAIM, DAMAGE OR LIABILITY, OR
ACTION IN RESPECT THEREOF, REFERRED TO ABOVE IN THIS SECTION 8(D) SHALL BE
DEEMED TO INCLUDE, FOR PURPOSES OF THIS SECTION 8(D), ANY LEGAL OR OTHER
EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM. NOTWITHSTANDING THE
PROVISIONS OF THIS SECTION 8(D), NO INITIAL PURCHASER SHALL BE REQUIRED TO
CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE NET PROCEEDS FROM THE
SALE TO ELIGIBLE PURCHASERS OF THE NOTES INITIALLY PURCHASED BY IT EXCEEDS THE
AMOUNT OF ANY DAMAGES THAT SUCH INITIAL PURCHASER HAS OTHERWISE PAID OR BECOME
LIABLE TO PAY BY REASON OF ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION. NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE
MEANING OF SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO
CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION. THE INITIAL PURCHASERS’ OBLIGATIONS TO CONTRIBUTE AS PROVIDED
IN THIS SECTION 8(D) ARE SEVERAL IN PROPORTION TO THEIR RESPECTIVE OBLIGATIONS
AND NOT JOINT.


 


(E)           THE INITIAL PURCHASERS SEVERALLY CONFIRM AND THE COMPANY AND THE
GUARANTORS ACKNOWLEDGE AND AGREE THAT THE STATEMENTS WITH RESPECT TO THE
OFFERING OF THE NOTES BY THE INITIAL PURCHASERS SET FORTH IN THE LAST PARAGRAPH
ON THE FRONT COVER OF THE OFFERING MEMORANDUM AND IN THE ELEVENTH, TWELFTH AND
THIRTEENTH PARAGRAPHS OF THE SECTION ENTITLED “PLAN

 

28

--------------------------------------------------------------------------------


 


OF DISTRIBUTION” IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM,
TO THE EXTENT THEY RELATE TO THE INITIAL PURCHASERS, ARE CORRECT AND CONSTITUTE
THE ONLY INFORMATION CONCERNING SUCH INITIAL PURCHASERS FURNISHED IN WRITING TO
THE COMPANY OR ANY GUARANTOR BY OR ON BEHALF OF THE INITIAL PURCHASERS
SPECIFICALLY FOR INCLUSION IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO.


 


9.             DEFAULTING INITIAL PURCHASERS. IF, ON THE CLOSING DATE, ANY
INITIAL PURCHASER DEFAULTS IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, THE REMAINING NON-DEFAULTING INITIAL PURCHASERS SHALL BE OBLIGATED TO
PURCHASE THE NOTES THAT THE DEFAULTING INITIAL PURCHASER AGREED BUT FAILED TO
PURCHASE ON THE CLOSING DATE IN THE RESPECTIVE PROPORTIONS THAT THE NUMBER OF
NOTES SET OPPOSITE THE NAME OF EACH REMAINING NON-DEFAULTING INITIAL PURCHASER
IN SCHEDULE I HERETO BEARS TO THE TOTAL NUMBER OF NOTES SET OPPOSITE THE NAMES
OF ALL THE REMAINING NON-DEFAULTING INITIAL PURCHASERS IN SCHEDULE I HERETO;
PROVIDED, HOWEVER, THAT THE REMAINING NON-DEFAULTING INITIAL PURCHASERS SHALL
NOT BE OBLIGATED TO PURCHASE ANY OF THE NOTES ON THE CLOSING DATE IF THE
AGGREGATE PRINCIPAL AMOUNT OF NOTES THAT THE DEFAULTING INITIAL PURCHASER OR
INITIAL PURCHASERS AGREED BUT FAILED TO PURCHASE ON SUCH DATE EXCEEDS 9.09% OF
THE AGGREGATE PRINCIPAL AMOUNT OF NOTES TO BE PURCHASED ON THE CLOSING DATE, AND
ANY REMAINING NON-DEFAULTING INITIAL PURCHASERS SHALL NOT BE OBLIGATED TO
PURCHASE MORE THAN 110% OF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES THAT IT
AGREED TO PURCHASE ON THE CLOSING DATE PURSUANT TO THE TERMS OF SECTION 3. IF
THE FOREGOING MAXIMUMS ARE EXCEEDED, THE REMAINING NON-DEFAULTING INITIAL
PURCHASERS, OR THOSE OTHER INITIAL PURCHASERS SATISFACTORY TO THE INITIAL
PURCHASERS WHO SO AGREE, SHALL HAVE THE RIGHT, BUT SHALL NOT BE OBLIGATED, TO
PURCHASE, IN SUCH PROPORTION AS MAY BE AGREED UPON AMONG THEM, ALL THE NOTES TO
BE PURCHASED ON THE CLOSING DATE. IF THE REMAINING INITIAL PURCHASERS OR OTHER
INITIAL PURCHASERS SATISFACTORY TO THE INITIAL PURCHASERS DO NOT ELECT TO
PURCHASE THE NOTES THAT THE DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS
AGREED BUT FAILED TO PURCHASE ON THE CLOSING DATE, THIS AGREEMENT SHALL
TERMINATE WITHOUT LIABILITY ON THE PART OF ANY NON-DEFAULTING INITIAL PURCHASER
OR THE COMPANY OR THE GUARANTORS, EXCEPT THAT THE COMPANY AND THE GUARANTORS
WILL CONTINUE TO BE LIABLE FOR THE PAYMENT OF EXPENSES TO THE EXTENT SET FORTH
IN SECTIONS 6 AND 11. AS USED IN THIS AGREEMENT, THE TERM “INITIAL PURCHASER”
INCLUDES, FOR ALL PURPOSES OF THIS AGREEMENT UNLESS THE CONTEXT REQUIRES
OTHERWISE, ANY PARTY NOT LISTED IN SCHEDULE I HERETO THAT, PURSUANT TO THIS
SECTION 10, PURCHASES NOTES THAT A DEFAULTING INITIAL PURCHASER AGREED BUT
FAILED TO PURCHASE.


 

Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company or any Guarantor for damages caused by its
default. If other Initial Purchasers are obligated or agree to purchase the
Notes of a defaulting or withdrawing Initial Purchaser, either the remaining
Initial Purchasers or the Company may postpone the Closing Date for up to seven
full business days in order to effect any changes that in the opinion of counsel
for the Company or counsel for the Initial Purchasers may be necessary in the
Pricing Disclosure Package, the Offering Memorandum or in any other document or
arrangement.

 


10.           TERMINATION. THE OBLIGATIONS OF THE INITIAL PURCHASERS HEREUNDER
MAY BE TERMINATED BY THE INITIAL PURCHASERS BY NOTICE GIVEN TO AND RECEIVED BY
THE COMPANY PRIOR TO DELIVERY OF AND PAYMENT FOR THE NOTES IF, PRIOR TO THAT
TIME, ANY OF THE EVENTS DESCRIBED IN

 

29

--------------------------------------------------------------------------------


 


SECTIONS 7(G) OR (L) SHALL HAVE OCCURRED OR IF THE INITIAL PURCHASERS SHALL
DECLINE TO PURCHASE THE NOTES FOR ANY REASON PERMITTED UNDER THIS AGREEMENT.


 


11.           REIMBURSEMENT OF INITIAL PURCHASERS’ EXPENSES. IF (A) THE COMPANY
FAILS TO TENDER THE NOTES FOR DELIVERY TO THE INITIAL PURCHASERS BY REASON OF
ANY FAILURE, REFUSAL OR INABILITY ON THE PART OF THE COMPANY OR ANY GUARANTOR TO
PERFORM ANY AGREEMENT ON THEIR PART TO BE PERFORMED, OR BECAUSE ANY OTHER
CONDITION OF THE OBLIGATIONS HEREUNDER REQUIRED TO BE FULFILLED BY THE COMPANY
OR ANY GUARANTOR IS NOT FULFILLED OR (B) THE INITIAL PURCHASERS SHALL DECLINE TO
PURCHASE THE NOTES FOR ANY REASON PERMITTED UNDER THIS AGREEMENT, THE COMPANY
AND THE GUARANTORS SHALL REIMBURSE THE INITIAL PURCHASERS FOR ALL REASONABLE
OUT-OF-POCKET EXPENSES (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL) INCURRED BY
THE INITIAL PURCHASERS IN CONNECTION WITH THIS AGREEMENT AND THE PROPOSED
PURCHASE OF THE NOTES, AND UPON DEMAND THE COMPANY AND THE GUARANTORS SHALL PAY
THE FULL AMOUNT THEREOF TO THE INITIAL PURCHASERS; PROVIDED THAT, IN THE EVENT
THAT THE INITIAL PURCHASERS DECLINE TO PURCHASE THE NOTES PURSUANT TO SECTION
7(D) OR SECTION 7(L) OF THIS AGREEMENT, THE COMPANY AND THE GUARANTORS, ON THE
ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER HAND, EACH AGREE TO PAY 50%
OF THE FEES AND EXPENSES ASSOCIATED WITH THE ROADSHOW RELATED TO THE OFFERING OF
THE NOTES AND WILL OTHERWISE BE RESPONSIBLE FOR THE OTHER FEES AND EXPENSES
(INCLUDING FEES AND DISBURSEMENTS OF COUNSEL) THEY INCUR IN CONNECTION WITH THE
OFFERING OF THE NOTES. IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 10 BY
REASON OF THE DEFAULT OF ONE OR MORE INITIAL PURCHASERS, THE COMPANY AND THE
GUARANTORS SHALL NOT BE OBLIGATED TO REIMBURSE ANY DEFAULTING INITIAL PURCHASER
ON ACCOUNT OF THOSE EXPENSES.


 


12.           NOTICES, ETC. ALL STATEMENTS, REQUESTS, NOTICES AND AGREEMENTS
HEREUNDER SHALL BE IN WRITING, AND:


 

(a)           if to the Initial Purchasers, shall be delivered or sent by hand
delivery, mail, telex, overnight courier or facsimile transmission to Lehman
Brothers Inc., 745 Seventh Avenue, New York, New York 10019, Attention: 
Syndicate Registration (Fax:  646-834-8133) with a copy to Vinson & Elkins
L.L.P., First City Tower, 1001 Fannin Street, Suite 2500, Houston, Texas 77002,
Attention:  Alan Beck (Fax:  713-615-5620), and with a copy, in the case of any
notice pursuant to Section 8(c), to the Director of Litigation, Office of the
General Counsel, Lehman Brothers Inc., 399 Park Avenue, 10th Floor, New York,
New York  10022 (Fax:  212-520-0421);

 

(b)           if to the Company or any Guarantor, shall be delivered or sent by
mail, telex, overnight courier or facsimile transmission to Key Energy Services,
Inc., 1301 McKinney, Suite 1800, Houston, Texas 77010, Attention:  Newton W.
Wilson III (Fax:  713-651-4551), with a copy to Porter & Hedges, L.L.P., 1000
Main Street, 36th Floor, Houston, Texas 77002, Attention:  William W. Wiggins
(Fax:  713-226-6227);


 

provided, however, that any notice to an Initial Purchaser pursuant to Section
8(c) shall be delivered or sent by hand delivery, mail, telex or facsimile
transmission to such Initial Purchaser at its address set forth in its
acceptance telex to Lehman Brothers Inc., which address will be supplied to any
other party hereto by Lehman Brothers Inc. upon request. Any such statements,
requests, notices or agreements shall take effect at the time of receipt
thereof. The Company shall be entitled to act and rely upon any request,
consent, notice or agreement given or made on behalf of the Initial Purchasers
by Lehman Brothers Inc.

 

30

--------------------------------------------------------------------------------


 


13.           PERSONS ENTITLED TO BENEFIT OF AGREEMENT. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE INITIAL PURCHASERS, THE COMPANY,
THE GUARANTORS AND THEIR RESPECTIVE SUCCESSORS. THIS AGREEMENT AND THE TERMS AND
PROVISIONS HEREOF ARE FOR THE SOLE BENEFIT OF ONLY THOSE PERSONS, EXCEPT THAT
THE REPRESENTATIONS, WARRANTIES, INDEMNITIES AND AGREEMENTS OF THE COMPANY AND
THE GUARANTORS CONTAINED IN THIS AGREEMENT SHALL ALSO BE DEEMED TO BE FOR THE
BENEFIT OF DIRECTORS, OFFICERS AND EMPLOYEES OF THE INITIAL PURCHASERS AND EACH
PERSON OR PERSONS, IF ANY, CONTROLLING ANY INITIAL PURCHASER WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT. NOTHING IN THIS AGREEMENT IS INTENDED OR
SHALL BE CONSTRUED TO GIVE ANY PERSON, OTHER THAN THE PERSONS REFERRED TO IN
THIS SECTION 13, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN
RESPECT OF THIS AGREEMENT OR ANY PROVISION CONTAINED HEREIN.


 


14.           SURVIVAL. THE RESPECTIVE INDEMNITIES, REPRESENTATIONS, WARRANTIES
AND AGREEMENTS OF THE COMPANY, THE GUARANTORS AND THE INITIAL PURCHASERS
CONTAINED IN THIS AGREEMENT OR MADE BY OR ON BEHALF ON THEM, RESPECTIVELY,
PURSUANT TO THIS AGREEMENT, SHALL SURVIVE THE DELIVERY OF AND PAYMENT FOR THE
NOTES AND SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF ANY INVESTIGATION
MADE BY OR ON BEHALF OF ANY OF THEM OR ANY PERSON CONTROLLING ANY OF THEM.


 


15.           DEFINITION OF THE TERMS “BUSINESS DAY,” “AFFILIATE” AND
“SUBSIDIARY.”  FOR PURPOSES OF THIS AGREEMENT, (A) “BUSINESS DAY” MEANS ANY DAY
ON WHICH THE NEW YORK STOCK EXCHANGE, INC. IS OPEN FOR TRADING AND (B)
“AFFILIATE” AND “SUBSIDIARY” HAVE THE MEANINGS SET FORTH IN RULE 405 UNDER THE
SECURITIES ACT.


 


16.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF NEW YORK.


 


17.           NO FIDUCIARY DUTY. THE COMPANY AND THE GUARANTORS ACKNOWLEDGE AND
AGREE THAT IN CONNECTION WITH THIS OFFERING, OR ANY OTHER SERVICES THE INITIAL
PURCHASERS MAY BE DEEMED TO BE PROVIDING HEREUNDER, NOTWITHSTANDING ANY
PREEXISTING RELATIONSHIP, ADVISORY OR OTHERWISE, BETWEEN THE PARTIES OR ANY ORAL
REPRESENTATIONS OR ASSURANCES PREVIOUSLY OR SUBSEQUENTLY MADE BY THE INITIAL
PURCHASERS: (I) NO FIDUCIARY OR AGENCY RELATIONSHIP BETWEEN THE COMPANY, ANY
GUARANTOR AND ANY OTHER PERSON, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON
THE OTHER, EXISTS; (II) THE INITIAL PURCHASERS ARE NOT ACTING AS ADVISORS,
EXPERT OR OTHERWISE, TO THE COMPANY OR THE GUARANTORS, INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO THE DETERMINATION OF THE PURCHASE PRICE OF THE
NOTES, AND SUCH RELATIONSHIP BETWEEN THE COMPANY AND THE GUARANTORS, ON THE ONE
HAND, AND THE INITIAL PURCHASERS, ON THE OTHER, IS ENTIRELY AND SOLELY
COMMERCIAL, BASED ON ARMS-LENGTH NEGOTIATIONS; (III) ANY DUTIES AND OBLIGATIONS
THAT THE INITIAL PURCHASERS MAY HAVE TO THE COMPANY AND THE GUARANTORS SHALL BE
LIMITED TO THOSE DUTIES AND OBLIGATIONS SPECIFICALLY STATED HEREIN; AND (IV) THE
INITIAL PURCHASERS AND THEIR RESPECTIVE AFFILIATES MAY HAVE INTERESTS THAT
DIFFER FROM THOSE OF THE COMPANY AND THE GUARANTORS. THE COMPANY AND THE
GUARANTORS HEREBY WAIVE ANY CLAIMS THAT THE COMPANY AND THE GUARANTORS MAY HAVE
AGAINST THE INITIAL PURCHASERS WITH RESPECT TO ANY BREACH OF FIDUCIARY DUTY IN
CONNECTION WITH THE NOTES.


 


18.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS AND, IF EXECUTED IN MORE THAN ONE COUNTERPART, THE EXECUTED
COUNTERPARTS SHALL EACH BE DEEMED TO BE AN ORIGINAL BUT ALL SUCH COUNTERPARTS
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

31

--------------------------------------------------------------------------------


 


19.           HEADINGS. THE HEADINGS HEREIN ARE INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF, OR TO AFFECT THE MEANING OR
INTERPRETATION OF, THIS AGREEMENT.


 

[Signature page follows.]

 

32

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement among the Company, the
Guarantors, and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

 

 

Very truly yours,

 

 

 

Key Energy Services, Inc.

 

 

 

By 

/s/ Newton W. Wilson III

 

 

 

Name: Newton W. Wilson III

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

Guarantors:

 

 

 

Key Energy Services Mexico, Inc.

 

 

 

 

 

By: 

/s/ Newton W. Wilson III

 

 

 

Newton W. Wilson III

 

 

 

Vice President and Secretary

 

 

 

 

 

 

 

 

Petroleum Well Service, Inc.

 

Moncla Well Service, Inc.

 

 

 

 

 

By: 

/s/ Newton W. Wilson III

 

 

 

Newton W. Wilson III

 

 

 

President and Secretary

 

 

 

 

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

Key Energy Services, LLC

 

 

Key Energy Pressure Pumping Services, LLC

 

 

Key Energy Fishing & Rental Services, LLC

 

 

Key Energy Shared Services, LLC

 

 

Misr Key Energy Investments, LLC*

 

 

Misr Key Energy Services, LLC*

 

 

Key Electric Wireline Services, LLC

 

 

Key Energy Services (Mexico), LLC

 

 

 

 

 

 

 

 

 

By 

/s/ Newton W. Wilson III

 

 

 

 

Newton W. Wilson III

 

 

 

 

Vice President and Secretary

 

 

--------------------------------------------------------------------------------

 

 

 

*Executing in the capacity of President

 

 

 

 

 

 

 

 

 

 

 

 

Brothers Oilfield Services & Supply, L.L.C.

 

4M Equipment & Leasing, L.L.C.

 

LCM Industries, L.L.C.

 

Moncla Marine, L.L.C.

 

Moncla Drilling, L.L.C.

 

Moncla Marine Crew Boats, L.L.C.

 

Moncla Marine Operations, L.L.C.

 

Moncla Marine Vessel No. 1, L.L.C.

 

Moncla Marine Vessel No. 2, L.L.C.

 

Moncla Marine Vessel No. 3, L.L.C.

 

Moncla Marine Vessel No. 4, L.L.C.

 

Moncla Marine Vessel No. 5, L.L.C.

 

Moncla Marine Vessel No. 6, L.L.C.

 

Moncla Marine Vessel No. 8, L.L.C.

 

Moncla Marine Vessel No. 9, L.L.C.

 

Moncla Marine Vessel No. 10, L.L.C.

 

Moncla Marine Vessel No. 11, L.L.C.

 

Moncla Marine Vessel No. 12, L.L.C.

 

Moncla Marine Vessel No. 14, L.L.C.

 

Moncla Marine Vessel No. 15, L.L.C.

 

 

 

 

 

 

By 

/s/ Newton W. Wilson III

 

 

 

 

Newton W. Wilson III

 

 

 

 

Manager

 

 

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

Lehman Brothers Inc.

 

Morgan Stanley & Co. Incorporated

 

Banc of America Securities LLC

 

As Representatives of the several Initial Purchasers

 

  named in Schedule I attached hereto

 

 

 

By LEHMAN BROTHERS INC., as Authorized Representative

 

 

 

 

 

By:

/s/ Timothy N. Hartzell

 

 

Name: Timothy N. Hartzell

 

Title:Manager

 

 

Signature Page to Purchase Agreement

 

--------------------------------------------------------------------------------


 

Schedule V

 

--------------------------------------------------------------------------------